Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 1 of 46




             EXHIBIT 2
              Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 2 of 46



                                       3GPP TS 36.213 V8.3.0 (2008-05)
                                                                                                                               Technical Specification




                                         3rd Generation Partnership Project;
                      Technical Specification Group Radio Access Network;
                      Evolved Universal Terrestrial Radio Access (E-UTRA);
                                                  Physical layer procedures
                                                                 (Release 8)




The present document has been developed within the 3rd Generation Partnership Project (3GPP TM) and may be further elaborated for the purposes of 3GPP.

The present document has not been subject to any approval process by the 3GPP Organisational Partners and shall not be implemented.
This Specification is provided for future development work within 3GPP only. The Organisational Partners accept no liability for any use of this Specification.
Specifications and reports for implementation of the 3GPP TM system should be obtained via the 3GPP Organisational Partners’ Publications Offices.
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 3 of 46

Release 8                                            2                         3GPP TS 36.213 V8.3.0 (2008-05)




                                                Keywords
                                           UMTS, radio, layer 1




                                                  3GPP

                                              Postal address


                                       3GPP support office address
                                650 Route des Lucioles – Sophia Antipolis
                                            Valbonne – France
                              Tel.: +33 4 92 94 42 00 Fax: +33 4 93 65 47 16

                                                  Internet
                                           http://www.3gpp.org




                                        Copyright Notification

                 No part may be reproduced except as authorized by written permission.
              The copyright and the foregoing restriction extend to reproduction in all media.

                 © 2008, 3GPP Organizational Partners (ARIB, ATIS, CCSA, ETSI, TTA, TTC).
                                             All rights reserved.




                                                  3GPP
            Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 4 of 46

Release 8                                                                                  3                                        3GPP TS 36.213 V8.3.0 (2008-05)




Contents
Foreword ............................................................................................................................................................ 5
1         Scope ........................................................................................................................................................ 6
2         References ................................................................................................................................................ 6
3         Definitions, symbols, and abbreviations .................................................................................................. 6
3.1            Symbols ................................................................................................................................................................. 6
3.2            Abbreviations ........................................................................................................................................................ 7
4         Synchronisation procedures ..................................................................................................................... 7
4.1            Cell search ............................................................................................................................................................. 7
4.2            Timing synchronisation ........................................................................................................................................ 8
4.2.1             Radio link monitoring ..................................................................................................................................... 8
4.2.3             Inter-cell synchronisation ................................................................................................................................ 8
4.2.4             Transmission timing adjustments ................................................................................................................... 8
5         Power control ...........................................................................................................................................8
5.1            Uplink power control ............................................................................................................................................ 8
5.1.1             Physical uplink shared channel ....................................................................................................................... 8
5.1.1.1              UE behaviour ............................................................................................................................................. 8
5.1.1.2              Power headroom ...................................................................................................................................... 10
5.1.2             Physical uplink control channel .................................................................................................................... 11
5.1.2.1              UE behaviour ........................................................................................................................................... 11
5.1.3             Sounding Reference Symbol ......................................................................................................................... 12
5.1.3.1              UE behaviour ........................................................................................................................................... 12
5.2            Downlink power allocation ................................................................................................................................. 12
5.2.1             eNodeB Relative Narrowband TX Power restrictions ................................................................................. 13
6         Random access procedure ...................................................................................................................... 13
6.1            Physical non-synchronized random access procedure ....................................................................................... 13
6.1.1             Timing ........................................................................................................................................................... 14
6.1.1.1              Synchronized ........................................................................................................................................... 14
6.1.1.2              Unsynchronized ....................................................................................................................................... 14
7         Physical downlink shared channel related procedures ........................................................................... 14
7.1       UE procedure for receiving the physical downlink shared channel .................................................................. 14
7.1.1        Single-antenna port ....................................................................................................................................... 15
7.1.2          Transmit diversity ........................................................................................................................................ 15
7.1.3          Open-loop spatial multiplexing ................................................................................................................... 15
7.1.4          Closed-loop spatial multiplexing................................................................................................................. 15
7.1.5          Void .............................................................................................................................................................. 15
7.1.6          Resource allocation ...................................................................................................................................... 15
7.1.6.1          Resource allocation type 0 ...................................................................................................................... 16
7.1.6.2          Resource allocation type 1 ...................................................................................................................... 16
7.1.6.3          Resource allocation type 2 ...................................................................................................................... 16
7.1.7          Modulation order and transport block size determination .......................................................................... 17
7.1.7.1          Modulation order determination.............................................................................................................. 17
7.1.7.2          Transport block size determination ......................................................................................................... 18
7.1.7.2.1        Transport blocks not mapped to two-layer spatial multiplexing ............................................................ 18
7.1.7.2.2        Transport blocks mapped to two-layer spatial multiplexing .................................................................. 23
7.2       UE procedure for reporting channel quality indication (CQI), precoding matrix indicator (PMI) and rank
          indication (RI) ..................................................................................................................................................... 24
7.2.1        Aperiodic CQI/PMI/RI Reporting using PUSCH ........................................................................................ 25
7.2.2        Periodic CQI/PMI/RI Reporting using PUCCH ........................................................................................... 29
7.2.3        Channel quality indicator (CQI) definition................................................................................................... 33
7.2.4        Precoding Matrix Indicator (PMI) definition ............................................................................................... 34
7.3       UE procedure for reporting ACK/NACK........................................................................................................... 34




                                                                                       3GPP
         Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 5 of 46

Release 8                                                                          4                                      3GPP TS 36.213 V8.3.0 (2008-05)


8       Physical uplink shared channel related procedures ................................................................................ 34
8.1         Resource Allocation for PDCCH DCI Format 0 ................................................................................................ 35
8.2         UE sounding procedure....................................................................................................................................... 36
8.2.1          Sounding definition ....................................................................................................................................... 36
8.3         UE ACK/NACK procedure ................................................................................................................................ 36
8.4         UE PUSCH Hopping procedure ......................................................................................................................... 37
8.4.1          Type 1 PUSCH Hopping ............................................................................................................................... 38
8.4.2          Type 2 PUSCH Hopping ............................................................................................................................... 38
8.5         UE Reference Symbol procedure ....................................................................................................................... 38
8.6         Modulation order, redundancy version and transport block size determination ............................................... 38
8.6.1           Modulation order and redundancy version determination .......................................................................... 38
8.6.2           Transport block size determination ............................................................................................................. 39
8.7         UE Transmit Antenna Selection ......................................................................................................................... 40
9       Physical downlink control channel procedures ...................................................................................... 40
9.1         UE procedure for determining physical downlink control channel assignment ................................................ 40
9.1.1         PDCCH Assignment Procedure .................................................................................................................... 40
9.1.2         PHICH Assignment Procedure ..................................................................................................................... 41
10      Physical uplink control channel procedures ........................................................................................... 42
10.1        UE procedure for determining physical uplink control channel assignment..................................................... 42
10.2        Uplink ACK/NACK timing ................................................................................................................................ 43

Annex A (informative):                       Change history ............................................................................................... 45




                                                                                3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 6 of 46

Release 8                                                 5                          3GPP TS 36.213 V8.3.0 (2008-05)




Foreword
This Technical Specification (TS) has been produced by the 3rd Generation Partnership Project (3GPP).

The contents of the present document are subject to continuing work within the TSG and may change following formal
TSG approval. Should the TSG modify the contents of this present document, it will be re-released by the TSG with an
identifying change of release date and an increase in version number as follows:

   Version x.y.z

   where:

      x the first digit:

            1 presented to TSG for information;

            2 presented to TSG for approval;

            3 or greater indicates TSG approved document under change control.

      y the second digit is incremented for all changes of substance, i.e. technical enhancements, corrections,
        updates, etc.

      z the third digit is incremented when editorial only changes have been incorporated in the document.




                                                        3GPP
          Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 7 of 46

Release 8                                                   6                          3GPP TS 36.213 V8.3.0 (2008-05)




1             Scope
The present document specifies and establishes the characteristics of the physicals layer procedures in the FDD and
TDD modes of E-UTRA.



2             References
The following documents contain provisions which, through reference in this text, constitute provisions of the present
document.

     References are either specific (identified by date of publication, edition number, version number, etc.) or
      non-specific.

     For a specific reference, subsequent revisions do not apply.

     For a non-specific reference, the latest version applies. In the case of a reference to a 3GPP document
      (including a GSM document), a non-specific reference implicitly refers to the latest version of that document in
      the same Release as the present document.

    [1]              3GPP TR 21.905: “Vocabulary for 3GPP Specifications”

    [2]              3GPP TS 36.201: “Evolved Universal Terrestrial Radio Access (E-UTRA); Physical Layer –
                     General Description”

    [3]              3GPP TS 36.211: “Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and
                     modulation”

    [4]              3GPP TS 36.212: “Evolved Universal Terrestrial Radio Access (E-UTRA); Multiplexing and
                     channel coding”

    [5]              3GPP TS 36.214: “Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer –
                     Measurements”

    [6]              3GPP TS 36.101: “Evolved Universal Terrestrial Radio Access (E-UTRA); User Equipment (UE)
                     radio transmission and reception”

    [7]              3GPP TS 36.104: “Evolved Universal Terrestrial Radio Access (E-UTRA); Base Station (BS)
                     radio transmission and reception”



3             Definitions, symbols, and abbreviations

3.1           Symbols
For the purposes of the present document, the following symbols apply:
      DL
    N RB             Downlink bandwidth configuration, expressed in units of N scRB as defined in [3]
      UL
    N RB             Uplink bandwidth configuration, expressed in units of N scRB as defined in [3]
      UL
    N symb           Number of SC-FDMA symbols in an uplink slot as defined in [3]
      RB
    N sc             Resource block size in the frequency domain, expressed as a number of subcarriers as defined in
                     [3]
    Ts               Basic time unit as defined in [3]




                                                          3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 8 of 46

Release 8                                                   7                         3GPP TS 36.213 V8.3.0 (2008-05)




3.2           Abbreviations
For the purposes of the present document, the following abbreviations apply.

    ACK              Acknowledgement
    BCH              Broadcast Channel
    CCE              Control Channel Element
    CQI              Channel Quality Indicator
    CRC              Cyclic Redundancy Check
    DAI              Downlink Assignment Index
    DL               Downlink
    DTX              Discontinuous Transmission
    EPRE             Energy Per Resource Element
    MCS              Modulation and Coding Scheme
    NACK             Negative Acknowledgement
    PBCH             Physical Broadcast Channel
    PCFICH           Physical Control Format Indicator Channel
    PDCCH            Physical Downlink Control Channel
    PDSCH            Physical Downlink Shared Channel
    PHICH            Physical Hybrid ARQ Indicator Channel
    PRACH            Physical Random Access Channel
    PRB              Physical Resource Block
    PUCCH            Physical Uplink Control Channel
    PUSCH            Physical Uplink Shared Channel
    QoS              Quality of Service
    RBG              Resource Block Group
    RE               Resource Element
    RPF              Repetition Factor
    RS               Reference Signal
    SIR              Signal-to-Interference Ratio
    SINR             Signal to Interference plus Noise Ratio
    SRS              Sounding Reference Symbol
    TA               Time alignment
    TTI              Transmission Time Interval
    UE               User Equipment
    UL               Uplink
    UL-SCH           Uplink Shared Channel
    VRB              Virtual Resource Block


4             Synchronisation procedures

4.1           Cell search
Cell search is the procedure by which a UE acquires time and frequency synchronization with a cell and detects the
physical layer Cell ID of that cell. E-UTRA cell search supports a scalable overall transmission bandwidth
corresponding to 6 resource blocks and upwards.

The following signals are transmitted in the downlink to facilitate cell search: the primary and secondary
synchronization signals.




                                                         3GPP
         Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 9 of 46

Release 8                                                      8                            3GPP TS 36.213 V8.3.0 (2008-05)


4.2           Timing synchronisation
4.2.1         Radio link monitoring
The downlink radio link quality of the serving cell shall be monitored by the UE for the purpose of indicating radio
problem detection status to higher layers. The radio problem detection may be based on cell-specific reference signals.

In non-DRX mode operations, the physical layer in the UE shall every radio frame check the quality, measured over the
previous [200ms] period, against thresholds (Qout and Qin) defined implicitly by relevant tests in [6].

The UE shall indicate radio problem detection to higher layers when the quality is worse than the threshold Qout and
continue until the quality is better than the threshold Qin.

The start and stop of the radio problem detection monitoring are triggered by higher layers.


4.2.3         Inter-cell synchronisation
[For example, for cell sites with a multicast physical channel]


4.2.4         Transmission timing adjustments
Upon reception of a timing advance command, the UE shall adjust its uplink transmission timing. The timing advance
command is expressed in multiples of 16 Ts and is relative to the current uplink timing.

For a timing advance command received on subframe n, the corresponding adjustment of the timing shall apply from
the beginning of subframe n+6.




5             Power control
Downlink power control determines the energy per resource element (EPRE). The term resource element energy
denotes the energy prior to CP insertion. The term resource element energy also denotes the average energy taken over
all constellation points for the modulation scheme applied. Uplink power control determines the average power over a
DFT-SOFDM symbol in which the physical channel is transmitted.


5.1           Uplink power control
Uplink power control controls the transmit power of the different uplink physical channels.

A cell wide overload indicator (OI) is exchanged over X2 for inter-cell power control. An indication X also exchanged
over X2 indicates PRBs that an eNodeB scheduler allocates to cell edge UEs and that will be most sensitive to inter-cell
interference.

[Note: Above lines regarding OI, X and X2 to be moved to an appropriate RAN3 spec when it becomes available]


5.1.1         Physical uplink shared channel

5.1.1.1           UE behaviour
The setting of the UE Transmit power PPUSCH for the physical uplink shared channel (PUSCH) transmission in
subframe i is defined by

             PPUSCH (i )  min{PMAX , 10 log10 ( M PUSCH (i ))  PO_PUSCH ( j )    PL   TF (i )  f (i )} [dBm]

where,




                                                            3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 10 of 46

Release 8                                                     9                           3GPP TS 36.213 V8.3.0 (2008-05)


       PMAX is the maximum allowed power that depends on the UE power class

        M PUSCH (i ) is the size of the PUSCH resource assignment expressed in number of resource blocks valid for
        subframe i.
       PO_PUSCH ( j ) is a parameter composed of the sum of a 8-bit cell specific nominal component
        PO_NOMINAL_ PUSCH ( j ) signalled from higher layers for j=0 and 1 in the range of [-126,24] dBm with 1dB
        resolution and a 4-bit UE specific component PO_UE_PUSCH ( j ) configured by RRC for j=0 and 1 in the range
        of [-8, 7] dB with 1dB resolution. For PUSCH (re)transmissions corresponding to a configured scheduling
        grant then j=0 and for PUSCH (re)transmissions corresponding to a received PDCCH with DCI format 0
        associated with a new packet transmission then j=1.
         0, 0.4, 0.5, 0.6, 0.7, 0.8, 0.9, 1 is a 3-bit cell specific parameter provided by higher layers
       PL is the downlink pathloss estimate calculated in the UE

        TF (i )  10 log10 ( 2MPR (i )K S  1) for K S  1.25 and 0 for K S  0 where K S is a cell specific parameter
        given by RRC
            o     MPR(i )  TBS (i ) / N RE (i ) where TBS (i ) is the Transport Block Size for subframe i and N RE (i ) is
                                                                                            RB     UL
                 the number of resource elements determined as N RE (i)  2M PUSCH (i )  N sc  N symb for subframe i

        PUSCH is a UE specific correction value, also referred to as a TPC command and is included in PDCCH with
        DCI format 0 or jointly coded with other TPC commands in PDCCH with DCI format 3/3A. The current
        PUSCH power control adjustment state is given by f (i ) which is defined by:

            o     f (i )  f (i  1)   PUSCH (i  K PUSCH ) if f () represents accumulation

                          where f (0)  0

                          The value of K PUSCH is

                                   For FDD, K PUSCH = 4

                                   For TDD UL/DL configurations 1-6, K PUSCH is given in Table 5.1-1

                                   For TDD UL/DL configuration 0
                                         o    If the PUSCH transmission in subframe 2 or 7 is scheduled with a PDCCH
                                              of DCI format 0 in which the second bit of the UL index is set, K PUSCH =
                                              7
                                                                   K
                          For all other PUSCH transmissions, PUSCH is given in Table 5.1-1.The UE attempts to
                           decode a PDCCH of DCI format 0 and a PDCCH of DCI format 3/3A in every subframe
                           except when in DRX
                           PUSCH  0 dB for a subframe where no TPC command is decoded or where DRX occurs or
                           i is not an uplink subframe in TDD.
                          The  PUSCH dB accumulated values signalled on PDCCH with DCI format 0 are [-1, 0, 1, 3].

                          The  PUSCH dB accumulated values signalled on PDCCH with DCI format 3/3A are one of
                           [-1, 1] or [-1, 0, 1, 3] as semi-statically configured by higher layers.
                          If UE has reached maximum power, positive TPC commands shall not be accumulated
                          If UE has reached minimum power, negative TPC commands shall not be accumulated
                          UE shall reset accumulation
                                   at cell-change
                                   when entering/leaving RRC active state




                                                           3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 11 of 46

Release 8                                                       10                           3GPP TS 36.213 V8.3.0 (2008-05)


                                      when an absolute TPC command is received
                                      when PO_UE_PUSCH ( j ) is received

                                      when the UE (re)synchronizes
              o    f (i)   PUSCH (i  K PUSCH ) if f () represents current absolute value

                           where  PUSCH (i  K PUSCH ) was signalled on PDCCH with DCI format 0 on subframe
                            i  K PUSCH

                           The value of K PUSCH  4 is

                                      For FDD, K PUSCH = 4

                                      For TDD UL/DL configurations 1-6, K PUSCH is given in Table 5.1-1

                                      For TDD UL/DL configuration 0
                                           o     If the PUSCH transmission in subframe 2 or 7 is scheduled with a
                                                 PDCCHof DCI format 0 in which the second bit of the UL index is set,
                                                  K PUSCH = 7

                                           o     For all other PUSCH transmissions, K PUSCH is given in Table 5.1-1.

                           The  PUSCH dB absolute values signalled on PDCCH with DCI format 0 are [-4,-1, 1, 4].

                            f (i )  f (i  1) for a subframe where no PDCCH with DCI format 0 is decoded or where
                            DRX occurs or i is not an uplink subframe in TDD.
              o     f () type (accumulation or current absolute) is a UE specific parameter that is given by RRC.

                                                   K PUSCH
                                     Table 5.1-1               for TDD configuration 0-6

                                      TDD UL/DL                 subframe number i
                                     Configuration
                                                      0    1   2     3   4   5   6   7   8   9

                                          0            -   -   6     7   4   -   -   6   7   4

                                          1           -    -   6     4   -   -   -   6   4   -

                                          2           -    -   4     -   -   -   -   4   -   -

                                          3           -    -   4     4   4   -   -   -   -   -

                                          4           -    -   4     4   -   -   -   -   -   -

                                          5           -    -   4     -   -   -   -   -   -   -

                                          6           -    -   7     7   5   -   -   7   7   -




5.1.1.2           Power headroom
The UE power headroom PH valid for subframe i is defined by

            PH (i )  PMAX  10 log10 ( M PUSCH (i ))  PO_PUSCH ( j )    PL   TF (TF (i ))  f (i )[dB]

where, PMAX , M PUSCH (i ) , PO_PUSCH ( j ) ,    , PL,  TF (TF (i )) and f (i )    are defined in section 5.1.1.1.




                                                               3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 12 of 46

Release 8                                                      11                         3GPP TS 36.213 V8.3.0 (2008-05)


The power headroom shall be rounded to the closest value in the range [40; -23] dB with steps of 1 dB and is delivered
by the physical layer to higher layers.




5.1.2          Physical uplink control channel

5.1.2.1           UE behaviour
The setting of the UE Transmit power PPUCCH for the physical uplink control channel (PUCCH) transmission in
subframe i is defined by

                             PPUCCH (i )  min{PMAX , PO_PUCCH  PL   F_PUCCH ( F )  g (i )} [dBm]

where

          F_PUCCH ( F ) table entries for each PUCCH transport format (TF ) defined in Table 5.4-1 in [3] are given by
         RRC
              o   Each signalled  F_PUCCH ( F ) 2-bit value corresponds to a PUCCH (TF) relative to PUCCH format 0.

         PO_PUCCH is a parameter composed of the sum of a 5-bit cell specific parameter PO_NOMINAL_ PUCCH provided
         by higher layers with 1 dB resolution in the range of [-127, -96] dBm and a UE specific component
         PO_UE_PUCCH configured by RRC in the range of [-8, 7] dB with 1 dB resolution.
         PUCCH is a UE specific correction value, also referred to as a TPC command, included in a PDCCH with DCI
         format 1A/1/2 or sent jointly coded with other UE specific PUCCH correction values on a PDCCH with DCI
         format 3/3A.
              o   The UE attempts to decode a PDCCH with DCI format 3/3A and one or several PDCCHs with DCI
                  format 1A/1/2 on every subframe except when in DRX.
              o   If the UE decodes a PDCCH with DCI format 1A/1/2 and the corresponding detected RNTI equals the
                  C-RNTI of the UE, the UE shall use the  PUCCH provided in that PDCCH.

                  else
                             if the UE decodes a PDCCH with DCI format 3/3A, the UE shall use the  PUCCH provided
                              in that PDCCH
                              else the UE shall set  PUCCH = 0 dB.

              o    g (i )  g (i  1)   PUCCH (i  K PUCCH ) where g (i ) is the current PUCCH power control adjustment
                  state with initial condition g (0)  0 .

                             The    PUCCH   dB values signalled on PDCCH with DCI format 1A/1/2 are [-1, 0, 1, 3].

                             The    PUCCH   dB values signalled on PDCCH with DCI format 3/3A are [-1,1] or [-1,0,1,3]
                              as semi-statically configured by higher layers.
                             If UE has reached maximum power, positive TPC commands shall not be accumulated
                             If UE has reached minimum power, negative TPC commands shall not be accumulated
                             UE shall reset accumulation
                                       at cell-change
                                       when entering/leaving RRC active state
                                       when PO_UE_PUCCH ( j ) is received

                                       when the UE (re)synchronizes




                                                             3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 13 of 46

Release 8                                                      12                            3GPP TS 36.213 V8.3.0 (2008-05)




5.1.3          Sounding Reference Symbol

5.1.3.1           UE behaviour
The setting of the UE Transmit power PSRS for the Sounding Reference Symbol transmitted on subframe i is defined by

                 PSRS (i )  min{PMAX , PSRS_OFFSET  10 log10 ( M SRS )  PO_PUSCH ( j )    PL  f (i )} [dBm]

where

        For K S  1.25 , PSRS_OFFSET is a 4-bit UE specific parameter semi-statically configured by higher layers
         with 1dB step size in the range [-3, 12] dB.

        For K S  0 , PSRS_OFFSET is a 4-bit UE specific parameter semi-statically configured by higher layers with 1.5
         dB step size in the range [-10.5,12] dB

         M SRS is the bandwidth of the SRS transmission in subframe i expressed in number of resource blocks.

         f (i ) is the current power control adjustment state for the PUSCH, see Section 5.1.1.1.

         PO_PUSCH ( j ) is a parameter as defined in Section 5.1.1.1.




5.2            Downlink power allocation
The eNodeB determines the downlink transmit energy per resource element.

A UE may assume downlink reference symbol EPRE is constant across the downlink system bandwidth and constant
across all subframes until different RS power information is received.

For each UE, the PDSCH-to-RS EPRE ratio among PDSCH REs in all the OFDM symbols not containing RS is equal
and is denoted by  A .

The UE may assume that for 16 QAM or 64 QAM or RI>1 spatial multiplexing  A is equal to PA which is a UE
specific semi-static parameter signalled in dB by higher layers in the range of [3, 2, 1, 0, -1, -2, -3, -6] using 3-bits.

For each UE, the PDSCH-to-RS EPRE ratio among PDSCH REs in all the OFDM symbols containing RS is equal and
is denoted by  B .

The cell-specific ratio  B /  A is given by Table 5.2-1 according to cell-specific parameter PB signalled by higher
layers and the number of configured eNodeB cell specific antenna ports.

Table 5.2-1: Ratio of PDSCH-to-RS EPRE in symbols with and without reference symbols for 1, 2, or 4
                                    cell specific antenna ports

                                                                    B /  A
                               PB
                                         One Antenna Port           Two and Four Antenna Ports
                               0                1                              5/4
                               1               4/5                              1
                               2               3/5                             3/4
                               3               2/5                             1/2


For PMCH with 16QAM or 64QAM, the UE may assume that the PMCH-to-RS EPRE ratio is equal to 0 dB.




                                                             3GPP
         Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 14 of 46

Release 8                                                        13                          3GPP TS 36.213 V8.3.0 (2008-05)


5.2.1          eNodeB Relative Narrowband TX Power restrictions
The determination of reported Relative Narrowband TX Power indication RNTP n PRB  is defined as follows:

                                     E A (n PRB )
                               0 if E ( p )        RNTPthreshold
                                        max_ nom
               RNTP (n PRB )  
                               1 if no promise about the upper limit of E A (n PRB ) is made
                                                                           ( p)
                                                                         E max_
                                                                                nom


where E A ( nPRB ) is the maximum intended EPRE of UE-specific PDSCH REs in OFDM symbols not containing RS
in this physical resource block on antenna port p in the considered future time interval; nPRB is the physical resource
block number n PRB  0,..., N RB  1 ; RNTPthreshold takes on one of the following
                                  DL


values RNTPthreshold   ,11,10,9,8,7,6,5,4,3,2,1,0,1,2,3 [dB] and

                                                                         1
                                                                   ( p)
                                                                  Pmax  
                                                                        f
                                                     ( p)
                                                   E max_ nom    DL
                                                                 N RB  N SC
                                                                          RB



               is the base station maximum output power described in [7], and f , N RB and N SC are defined in [3].
          ( p)                                                                       DL       RB
where    Pmax



6 Random access procedure
Prior to initiation of the non-synchronized physical random access procedure, Layer 1 shall receive the following
information from the higher layers:

    1.    Random access channel parameters (PRACH configuration, frequency position and preamble format)

    2.    Parameters for determining the root sequences and their cyclic shifts in the preamble sequence set for the cell
          (index to root sequence table, cyclic shift ( N CS ), and set type (unrestricted or restricted set))


6.1            Physical non-synchronized random access procedure
From the physical layer perspective, the L1 random access procedure encompasses the transmission of random access
preamble and random access response. The remaining messages are scheduled for transmission by the higher layer on
the shared data channel and are not considered part of the L1 random access procedure. A random access channel
occupies 6 resource blocks in a subframe or set of consecutive subframes reserved for random access preamble
transmissions. The eNodeB is not prohibited from scheduling data in the resource blocks reserved for random access
channel preamble transmission.

The following steps are required for the L1 random access procedure:

    1.    Layer 1 procedure is triggered upon request of a preamble transmission by higher layers.

    2.    A preamble index, preamble transmission power (PREAMBLE_TRANSMISSION_POWER), associated RA-
          RNTI, random access window ([RA_WINDOW_BEGIN—RA_WINDOW_END]) and PRACH resource are
          indicated by higher layers as part of the request.

    3.    A preamble sequence is then selected from the preamble sequence set using the preamble index.

    4.    A single preamble transmission then occurs using the selected preamble sequence with transmission power
          PREAMBLE_TRANSMISSION_POWER on the indicated PRACH resource.




                                                                3GPP
         Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 15 of 46

Release 8                                                 14                         3GPP TS 36.213 V8.3.0 (2008-05)


    5.    If an associated PDCCH with RA-RNTI is detected within the random access response window then the
          corresponding DL-SCH transport block is passed to higher layers.

    6.    If the random access response window has past then the physical random access procedure is exited.


6.1.1          Timing

6.1.1.1           Synchronized

6.1.1.2           Unsynchronized




7              Physical downlink shared channel related procedures

7.1            UE procedure for receiving the physical downlink shared
               channel
A UE shall receive PDSCH broadcast control transmissions, [namely Paging, RACH Response, and BCCH] associated
with DCI formats 1A or 1C signalled by a PDCCH in the common search spaces. Additionally, the UE is semi-
statically configured via higher layer signalling to receive PDSCH data transmissions signalled via PDCCH UE specific
search spaces, based on one of the following transmission modes:

    1.    Single-antenna port; port 0
    2.    Transmit diversity
    3.    Open-loop spatial multiplexing
    4.    Closed-loop spatial multiplexing
    5.    Multi-user MIMO
    6.    Closed-loop Rank=1 precoding
    7.    Single-antenna port; port 5


A UE not configured to receive PDSCH data transmissions based on one of the transmission modes may receive
PDSCH data transmissions with DCI format 1A signalled by a PDCCH in its UE specific search spaces or the common
search spaces.

A UE semi-statically configured with a transmission mode shall receive PDSCH data transmissions associated with a
reference DCI format signalled by a PDCCH in its UE specific search spaces based on Table 7.1-1. In the case of
transmission modes 1, 2, and 7 a UE shall receive PDSCH data transmissions associated with reference DCI
formats 1 or 1A in its UE specific search spaces or DCI format 1A in the common search spaces. A UE with reference
DCI format 1B or 2 may also receive PDSCH data transmissions associated with DCI format 1A signalled by a PDCCH
in its UE specific search spaces or the common search spaces. A UE shall be configured to use the PUCCH or PUSCH
feedback mode corresponding to its reference DCI format.

               Table 7.1-1: Reference DCI Format(s) supported by each Transmission Mode
                                    Transmission Mode       Reference DCI Format

                                              1                      1, 1A
                                              2                      1, 1A
                                              3                        2
                                              4                        2
                                              5                      TBD
                                              6                       1B
                                              7                      1, 1A




                                                         3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 16 of 46

Release 8                                                  15                          3GPP TS 36.213 V8.3.0 (2008-05)




7.1.1         Single-antenna port
For the single-antenna port mode, the UE may assume that an eNB transmission on the PDSCH would be performed
according to Section 6.3.4.1 of [3]


7.1.2         Transmit diversity
For the transmit diversity mode, the UE may assume that an eNB transmission on the PDSCH would be performed
according to Section 6.3.4.3 of [3]


7.1.3         Open-loop spatial multiplexing
For the open-loop spatial multiplexing transmission mode, the UE may assume, based on the rank indication (RI)
obtained from an associated DCI as determined from the number of assigned transmission layers, that an eNB
transmission on the physical PDSCH would be performed according to the following:
        RI = 1      : transmit diversity as defined in Section 6.3.4.3 of [3]
        RI > 1      : large delay CDD as defined in Section 6.3.4.2.2 of [3]


For RI>1, the operation of large delay CDD is further defined as follows:

        For 2 antenna ports, the precoder for data resource element index i, denoted by W(i) is selected according to
         W (i )  C1 where C1 denotes the precoding matrix corresponding to precoder index 0 in Table 6.3.4.2.3-1 of
         [3].
        For 4 antenna ports, the UE may assume that the eNB cyclically assigns different precoders to different data
         resource elements on the physical downlink shared channel as follows. A different precoder is used every
          data resource elements, where  denotes the number of transmission layers in the case of spatial
         multiplexing. In particular, the precoder for data resource element index i, denoted by W(i) in Section 6.3.4.2.2
         of [3] is selected according to W (i )  C k , where k is the precoder index given by
                    i  1                      i         
         k  mod          1, 4   1  mod     1, 4   1 , where k=1,2,…4, and C1 , C 2 , C 3 , C 4 denote
                                                       
         precoder matrices corresponding to precoder indices 12,13,14 and 15, respectively, in Table 6.3.4.2.3-2 of
         [3]. .

7.1.4         Closed-loop spatial multiplexing
For the closed-loop spatial multiplexing transmission mode, the UE may assume that an eNB transmission on the
PDSCH would be performed according to the applicable number of transmission layers as defined in Section 6.3.4.2.1
of [3].

7.1.5         Void


7.1.6         Resource allocation
The UE shall interpret the resource allocation field depending on the PDCCH DCI format detected. A resource
allocation field in each PDCCH includes two parts, a type field and information consisting of the actual resource
allocation. PDCCH with type 0 and type 1 resource allocation have the same format and are distinguished from each
other via the single bit type field. For system bandwidth less than or equal to 10 PRBs the resource allocation field in
each PDCCH contains only information of the actual resource allocation. PDCCH with DCI format 0 or 1A have a type
2 resource allocations while PDCCH with DCI format 1 or 2 have type 0 or type 1 resource allocations. PDCCH with a
type 2 resource allocation do not have a type field.




                                                          3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 17 of 46

Release 8                                                         16                                     3GPP TS 36.213 V8.3.0 (2008-05)


7.1.6.1                Resource allocation type 0
In resource allocations of type 0, a bitmap indicates the resource block groups (RBGs) that are allocated to the
scheduled UE where a RBG is a set of consecutive physical resource blocks (PRBs). Resource block group size (P) is a
function of the system bandwidth as shown in Table 7.1.6.1-1. The total number of RBGs ( N RBG ) for downlink
                      DL
system bandwidth of N RB                            DL
                         PRBs is given by N RBG  N RB            DL
                                                       / P where N RB                              
                                                                      / P of the RBGs are of size P and if

N RB
   DL
      / P   N RB
                 DL
                    / P                                          DL
                             0 then one of the RBGs is of size N RB         DL
                                                                      P  N RB                 
                                                                                / P . The bitmap is of size N RBG bits
with one bitmap bit per RBG such that each RBG is addressable.

              Table 7.1.6.1-1: Type 0 Resource Allocation RBG Size vs. Downlink System Bandwidth



                                                 System Bandwidth             RBG Size
                                                           DL
                                                         N RB                   (P)
                                                         ≤10                       1
                                                       11 – 26                     2
                                                       27 – 63                     3
                                                      64 – 110                     4



7.1.6.2                Resource allocation type 1
                                                      DL
In resource allocations of type 1, a bitmap of size N RB/P              indicates to a scheduled UE the PRBs from the set of
PRBs from one of P resource block group subsets. Also P is the resource block group size associated with the system
bandwidth as shown in Table 7.1.6.1-1. The portion of the bitmap used to address PRBs in a selected RBG subset has
       TYPE1
size N RB    and is defined as

                                                 TYPE1
                                               N RB       DL
                                                        N RB /P          log 2 ( P )   1

        DL
where N RB/P          is the overall bitmap size and log 2 ( P )  is the minimum number of bits needed to select one of the
P RBG subsets and one additional bit is used to indicate whether the addressable PRBs of a selected RBG subset is left
justified or is right justified (right shifted) where the shift is needed for full resource block granular addressability of all
PRBs in a carrier since the number of PRBs in a RBG subset is larger than the PRB addressing portion of the bitmap as
               TYPE1
indicated by N RB        DL
                      N RB          
                            / P . Each bit in the PRB addressing portion of the bitmap addresses a single
addressable PRB in the selected RBG subset starting at the left most addressable PRB.

7.1.6.3                Resource allocation type 2
In resource allocations of type 2, the resource allocation information indicates to a scheduled UE a set of contiguously
allocated localized virtual resource blocks or distributed virtual resource blocks depending on the setting of a 1-bit flag
carried on the associated PDCCH. Localized VRB allocations for a UE vary from a single VRB up to a maximum
number of VRBs spanning the system bandwidth. Distributed VRB allocations for a UE vary from a single VRB up to
   DL
 N VRB VRBs if N RB DL
                       is 6-49 and vary from a single VRB up to 16 if N RB DL
                                                                               is 50-110, where N VRB
                                                                                                  DL
                                                                                                      is defined in [3].

A type 2 resource allocation field consists of a resource indication value (RIV) corresponding to a starting resource
block ( RBstart ) and a length in terms of contiguously allocated resource blocks ( LCRBs ). The resource indication value
is defined by

                        
                       DL
   if ( LCRBs  1)  N RB /2        then

                  DL
          RIV  N RB ( LCRBs  1)  RB start

   else



                                                                 3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 18 of 46

Release 8                                                     17                      3GPP TS 36.213 V8.3.0 (2008-05)


               DL     DL                    DL
       RIV  N RB ( N RB  LCRBs  1)  ( N RB  1  RB start )


7.1.7         Modulation order and transport block size determination
To determine the modulation order and transport block size(s) in the physical downlink shared channel, the UE shall
first

   − read the 5-bit “modulation and coding scheme” field ( I MCS ) in the DCI, and

   − compute the total number of allocated PRBs ( N PRB ) based on the procedure defined in Section 7.1.6.

The UE may skip decoding a transport block in an initial transmission if the effective channel code rate is higher than
0.92, where the effective channel code rate is defined as the number of downlink information bits (including CRC bits)
divided by the number of physical channel bits on PDSCH.

7.1.7.1          Modulation order determination
The UE shall use I MCS and Table 7.1.7.1-1 to determine the modulation order ( Q m ) used in the physical downlink
shared channel.

                          Table 7.1.7.1-1: Modulation and TBS index table for PDSCH

                                     MCS Index       Modulation Order    TBS Index
                                       I MCS               Qm              I TBS
                                          0                       2            0
                                          1                       2            1
                                          2                       2            2
                                          3                       2            3
                                          4                       2            4
                                          5                       2            5
                                          6                       2            6
                                          7                       2            7
                                          8                       2            8
                                          9                       2            9
                                          10                      4            9
                                          11                      4           10
                                          12                      4           11
                                          13                      4           12
                                          14                      4           13
                                          15                      4           14
                                          16                      4           15
                                          17                      6           15
                                          18                      6           16
                                          19                      6           17
                                          20                      6           18
                                          21                      6           19
                                          22                      6           20
                                          23                      6           21
                                          24                      6           22
                                          25                      6           23
                                          26                      6           24
                                          27                      6           25
                                          28                      6           26
                                          29                      2
                                          30                      4        reserved
                                          31                      6




                                                            3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 19 of 46

Release 8                                                      18                             3GPP TS 36.213 V8.3.0 (2008-05)


7.1.7.2              Transport block size determination
For 0  I MCS  28 , the UE shall first determine the TBS index ( I TBS ) using I MCS and Table 7.1.7.1-1. For a transport
block that is not mapped to two-layer spatial multiplexing, the TBS is determined by the procedure in Section 7.1.7.2.1.
For a transport block that is mapped to two-layer spatial multiplexing, the TBS is determined by the procedure in
Section 7.1.7.2.2.

For 29  I MCS  31 , the TBS is assumed to be as determined from DCI transported in the latest PDCCH for the same
transport block using 0  I MCS  28 .


7.1.7.2.1            Transport blocks not mapped to two-layer spatial multiplexing
For 1  N PRB  110 , the TBS is given by the ( I TBS , N PRB ) entry of Table 7.1.7.2.1-1.

                        Table 7.1.7.2.1-1: Transport block size table (dimension 27×110)

                                                                    N PRB
             I TBS
                         1        2       3          4        5           6      7          8        9       10
               0        16       32       56        88       120         152    176        200      232      248
               1        24       48       88        120      160         200    232        272      304      344
               2        32       72      120        160      200         248    296        336      376      424
               3        40       104     152        208      272         320    392        440      504      568
               4        48       120     200        264      320         408    488        552      632      696
               5        72       152     232        320      424         504    600        680      776      872
               6        320      176     288        392      504         600    712        808      936     1032
               7        104      232     320        472      584         712    840        968      1096    1224
               8        120      248     392        536      680         808    968       1096      1256    1384
               9        136      296     456        616      776         936    1096      1256      1416    1544
              10        152      320     504        680      872        1032    1224      1384      1544    1736
              11        176      376     584        776      1000       1192    1384      1608      1800    2024
              12        208      440     680        904      1128       1352    1608      1800      2024    2280
              13        232      488     744       1000      1256       1544    1800      2024      2280    2536
              14        264      552     840       1128      1416       1736    1992      2280      2600    2856
              15        280      600     904       1224      1544       1800    2152      2472      2728    3112
              16        320      632     968       1288      1608       1928    2280      2600      2984    3240
              17        336      696     1064      1416      1800       2152    2536      2856      3240    3624
              18        376      776     1160      1544      1992       2344    2792      3112      3624    4008
              19        408      840     1288      1736      2152       2600    2984      3496      3880    4264
              20        440      904     1384      1864      2344       2792    3240      3752      4136    4584
              21        488     1000     1480      1992      2472       2984    3496      4008      4584    4968
              22        520     1064     1608      2152      2664       3240    3752      4264      4776    5352
              23        552     1128     1736      2280      2856       3496    4008      4584      5160    5736
              24        584     1192     1800      2408      2984       3624    4264      4968      5544    5992
              25        616     1256     1864      2536      3112       3752    4392      5160      5736    6200
              26        648     1320     1992      2664      3368       4008    4584      5352      5992    6712

                                                                 N PRB
             I TBS
                        11       12       13        14        15       16        17        18        19      20
               0       288       304     344        376      392       424      456        488      504      536
               1       376       424     456        488      520       568      600        632      680      712
               2       472       520     568        616      648       696      744        776      840      872
               3       616       680     744        808      872       904      968       1032      1096    1160
               4       776       840     904       1000      1064     1128      1192      1288      1352    1416
               5       968      1032     1128      1224      1320     1384      1480      1544      1672    1736
               6       1128     1224     1352      1480      1544     1672      1736      1864      1992    2088
               7       1320     1480     1608      1672      1800     1928      2088      2216      2344    2472
               8       1544     1672     1800      1928      2088     2216      2344      2536      2664    2792




                                                             3GPP
      Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 20 of 46

Release 8                                             19                       3GPP TS 36.213 V8.3.0 (2008-05)


             9      1736    1864    2024    2216    2344      2536     2664   2856     2984   3112
            10      1928    2088    2280    2472    2664      2792     2984   3112     3368   3496
            11      2216    2408    2600    2792    2984      3240     3496   3624     3880   4008
            12      2472    2728    2984    3240    3368      3624     3880   4136     4392   4584
            13      2856    3112    3368    3624    3880      4136     4392   4584     4968   5160
            14      3112    3496    3752    4008    4264      4584     4968   5160     5544   5736
            15      3368    3624    4008    4264    4584      4968     5160   5544     5736   6200
            16      3624    3880    4264    4584    4968      5160     5544   5992     6200   6456
            17      4008    4392    4776    5160    5352      5736     6200   6456     6712   7224
            18      4392    4776    5160    5544    5992      6200     6712   7224     7480   7992
            19      4776    5160    5544    5992    6456      6968     7224   7736     8248   8504
            20      5160    5544    5992    6456    6968      7480     7992   8248     8760   9144
            21      5544    5992    6456    6968    7480      7992     8504   9144     9528   9912
            22      5992    6456    6968    7480    7992      8504     9144   9528    10296   10680
            23      6200    6968    7480    7992    8504      9144     9912   10296   11064   11448
            24      6712    7224    7992    8504    9144      9912    10296   11064   11448   12216
            25      6968    7480    8248    8760    9528      10296   10680   11448   12216   12576
            26      7224    7992    8504    9144    9912      10680   11448   11832   12576   12960

                                                           N PRB
            I TBS
                      21     22       23     24       25       26       27     28       29     30
             0       568     600     616     648     680       712     744     776     776     808
             1       744     776     808     872     904       936     968    1000     1032   1064
             2       936     968     1000   1064     1096     1160     1192   1256     1288   1320
             3       1224   1256     1320   1384     1416     1480     1544   1608     1672   1736
             4       1480   1544     1608   1736     1800     1864     1928   1992     2088   2152
             5       1864   1928     2024   2088     2216     2280     2344   2472     2536   2664
             6       2216   2280     2408   2472     2600     2728     2792   2984     2984   3112
             7       2536   2664     2792   2984     3112     3240     3368   3368     3496   3624
             8       2984   3112     3240   3368     3496     3624     3752   3880     4008   4264
             9       3368   3496     3624   3752     4008     4136     4264   4392     4584   4776
            10       3752   3880     4008   4264     4392     4584     4776   4968     5160   5352
            11       4264   4392     4584   4776     4968     5352     5544   5736     5992   5992
            12       4776   4968     5352   5544     5736     5992     6200   6456     6712   6712
            13       5352   5736     5992   6200     6456     6712     6968   7224     7480   7736
            14       5992   6200     6456   6968     7224     7480     7736   7992     8248   8504
            15       6456   6712     6968   7224     7736     7992     8248   8504     8760   9144
            16       6712   7224     7480   7736     7992     8504     8760   9144     9528   9912
            17       7480   7992     8248   8760     9144     9528     9912   10296   10296   10680
            18       8248   8760     9144   9528     9912     10296   10680   11064   11448   11832
            19       9144   9528     9912   10296   10680     11064   11448   12216   12576   12960
            20       9912   10296   10680   11064   11448     12216   12576   12960   13536   14112
            21      10680   11064   11448   12216   12576     12960   13536   14112   14688   15264
            22      11448   11832   12576   12960   13536     14112   14688   15264   15840   16416
            23      12216   12576   12960   13536   14112     14688   15264   15840   16416   16992
            24      12960   13536   14112   14688   15264     15840   16416   16992   17568   18336
            25      13536   14112   14688   15264   15840     16416   16992   17568   18336   19080
            26      14112   14688   15264   15840   16416     16992   17568   18336   19080   19848

                                                        N PRB
            I TBS
                     31      32      33      34      35       36       37      38      39      40
             0      840      872    904      936    968      1000     1032    1032    1064    1096
             1      1128    1160    1192    1224    1256     1288     1352    1384    1416    1416
             2      1384    1416    1480    1544    1544     1608     1672    1672    1736    1800
             3      1800    1864    1928    1992    2024     2088     2152    2216    2280    2344
             4      2216    2280    2344    2408    2472     2600     2664    2728    2792    2856
             5      2728    2792    2856    2984    3112     3112     3240    3368    3496    3496
             6      3240    3368    3496    3496    3624     3752     3880    4008    4136    4136
             7      3752    3880    4008    4136    4264     4392     4584    4584    4776    4968



                                                    3GPP
      Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 21 of 46

Release 8                                             20                      3GPP TS 36.213 V8.3.0 (2008-05)


             8       4392   4584     4584   4776     4968   4968      5160   5352     5544   5544
             9       4968   5160     5160   5352     5544   5736      5736   5992     6200   6200
            10       5544   5736     5736   5992     6200   6200      6456   6712     6712   6968
            11       6200   6456     6712   6968     6968   7224      7480   7736     7736   7992
            12       6968   7224     7480   7736     7992   8248      8504   8760     8760   9144
            13       7992   8248     8504   8760     9144   9144      9528   9912     9912   10296
            14       8760   9144     9528   9912     9912   10296    10680   11064   11064   11448
            15       9528   9912    10296   10296   10680   11064    11448   11832   11832   12216
            16       9912   10296   10680   11064   11448   11832    12216   12216   12576   12960
            17      11064   11448   11832   12216   12576   12960    13536   13536   14112   14688
            18      12216   12576   12960   13536   14112   14112    14688   15264   15264   15840
            19      13536   13536   14112   14688   15264   15264    15840   16416   16992   16992
            20      14688   14688   15264   15840   16416   16992    16992   17568   18336   18336
            21      15840   15840   16416   16992   17568   18336    18336   19080   19848   19848
            22      16992   16992   17568   18336   19080   19080    19848   20616   21384   21384
            23      17568   18336   19080   19848   19848   20616    21384   22152   22152   22920
            24      19080   19848   19848   20616   21384   22152    22920   22920   23688   24496
            25      19848   20616   20616   21384   22152   22920    23688   24496   24496   25456
            26      20616   21384   22152   22920   22920   23688    24496   25456   25456   26416

                                                         N PRB
            I TBS
                      41     42       43     44       45       46      47     48       49     50
             0       1128   1160     1192   1224     1256     1256    1288   1320     1352   1384
             1       1480   1544     1544   1608     1608     1672    1736   1736     1800   1800
             2       1800   1864     1928   1992     2024     2088    2088   2152     2216   2216
             3       2408   2472     2536   2536     2600     2664    2728   2792     2856   2856
             4       2984   2984     3112   3112     3240     3240    3368   3496     3496   3624
             5       3624   3752     3752   3880     4008     4008    4136   4264     4392   4392
             6       4264   4392     4584   4584     4776     4776    4968   4968     5160   5160
             7       4968   5160     5352   5352     5544     5736    5736   5992     5992   6200
             8       5736   5992     5992   6200     6200     6456    6456   6712     6968   6968
             9       6456   6712     6712   6968     6968     7224    7480   7480     7736   7992
            10       7224   7480     7480   7736     7992     7992    8248   8504     8504   8760
            11       8248   8504     8760   8760     9144     9144    9528   9528     9912   9912
            12       9528   9528     9912   9912    10296 10680      10680   11064   11064   11448
            13      10680   10680   11064   11448   11448 11832      12216   12216   12576   12960
            14      11832   12216   12216   12576   12960 12960      13536   13536   14112   14112
            15      12576   12960   12960   13536   13536 14112      14688   14688   15264   15264
            16      13536   13536   14112   14112   14688 14688      15264   15840   15840   16416
            17      14688   15264   15264   15840   16416 16416      16992   17568   17568   18336
            18      16416   16416   16992   17568   17568 18336      18336   19080   19080   19848
            19      17568   18336   18336   19080   19080 19848      20616   20616   21384   21384
            20      19080   19848   19848   20616   20616 21384      22152   22152   22920   22920
            21      20616   21384   21384   22152   22920 22920      23688   24496   24496   25456
            22      22152   22920   22920   23688   24496 24496      25456   25456   26416   27376
            23      23688   24496   24496   25456   25456 26416      27376   27376   28336   28336
            24      25456   25456   26416   26416   27376 28336      28336   29296   29296   30576
            25      26416   26416   27376   28336   28336 29296      29296   30576   31704   31704
            26      27376   27376   28336   29296   29296 30576      31704   31704   32856   32856

                                                        N PRB
            I TBS
                     51      52      53      54      55       56      57      58      59      60
             0      1416    1416    1480    1480    1544     1544    1608    1608    1608    1672
             1      1864    1864    1928    1992    1992     2024    2088    2088    2152    2152
             2      2280    2344    2344    2408    2472     2536    2536    2600    2664    2664
             3      2984    2984    3112    3112    3240     3240    3368    3368    3496    3496
             4      3624    3752    3752    3880    4008     4008    4136    4136    4264    4264
             5      4584    4584    4776    4776    4776     4968    4968    5160    5160    5352
             6      5352    5352    5544    5736    5736     5992    5992    5992    6200    6200



                                                    3GPP
      Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 22 of 46

Release 8                                             21                       3GPP TS 36.213 V8.3.0 (2008-05)


             7       6200   6456     6456   6712     6712     6712     6968   6968     7224   7224
             8       7224   7224     7480   7480     7736     7736     7992   7992     8248   8504
             9       7992   8248     8248   8504     8760     8760     9144   9144     9144   9528
            10       9144   9144     9144   9528     9528     9912     9912   10296   10296   10680
            11      10296   10680   10680   11064   11064     11448   11448   11832   11832   12216
            12      11832   11832   12216   12216   12576     12576   12960   12960   13536   13536
            13      12960   13536   13536   14112   14112     14688   14688   14688   15264   15264
            14      14688   14688   15264   15264   15840     15840   16416   16416   16992   16992
            15      15840   15840   16416   16416   16992     16992   17568   17568   18336   18336
            16      16416   16992   16992   17568   17568     18336   18336   19080   19080   19848
            17      18336   19080   19080   19848   19848     20616   20616   20616   21384   21384
            18      19848   20616   21384   21384   22152     22152   22920   22920   23688   23688
            19      22152   22152   22920   22920   23688     24496   24496   25456   25456   25456
            20      23688   24496   24496   25456   25456     26416   26416   27376   27376   28336
            21      25456   26416   26416   27376   27376     28336   28336   29296   29296   30576
            22      27376   28336   28336   29296   29296     30576   30576   31704   31704   32856
            23      29296   29296   30576   30576   31704     31704   32856   32856   34008   34008
            24      31704   31704   32856   32856   34008     34008   35160   35160   36696   36696
            25      32856   32856   34008   34008   35160     35160   36696   36696   37888   37888
            26      34008   34008   35160   35160   36696     36696   37888   37888   39232   39232

                                                         N PRB
            I TBS
                      61     62       63     64       65       66       67     68       69     70
             0       1672   1736     1736   1800     1800     1800     1864   1864     1928   1928
             1       2216   2280     2280   2344     2344     2408     2472   2472     2536   2536
             2       2728   2792     2856   2856     2856     2984     2984   3112     3112   3112
             3       3624   3624     3624   3752     3752     3880     3880   4008     4008   4136
             4       4392   4392     4584   4584     4584     4776     4776   4968     4968   4968
             5       5352   5544     5544   5736     5736     5736     5992   5992     5992   6200
             6       6456   6456     6456   6712     6712     6968     6968   6968     7224   7224
             7       7480   7480     7736   7736     7992     7992     8248   8248     8504   8504
             8       8504   8760     8760   9144     9144     9144     9528   9528     9528   9912
             9       9528   9912     9912   10296   10296 10296       10680   10680   11064   11064
            10      10680   11064   11064   11448   11448 11448       11832   11832   12216   12216
            11      12216   12576   12576   12960   12960 13536       13536   13536   14112   14112
            12      14112   14112   14112   14688   14688 15264       15264   15264   15840   15840
            13      15840   15840   16416   16416   16992 16992       16992   17568   17568   18336
            14      17568   17568   18336   18336   18336 19080       19080   19848   19848   19848
            15      18336   19080   19080   19848   19848 20616       20616   20616   21384   21384
            16      19848   19848   20616   20616   21384 21384       22152   22152   22152   22920
            17      22152   22152   22920   22920   23688 23688       24496   24496   24496   25456
            18      24496   24496   24496   25456   25456 26416       26416   27376   27376   27376
            19      26416   26416   27376   27376   28336 28336       29296   29296   29296   30576
            20      28336   29296   29296   29296   30576 30576       31704   31704   31704   32856
            21      30576   31704   31704   31704   32856 32856       34008   34008   35160   35160
            22      32856   34008   34008   34008   35160 35160       36696   36696   36696   37888
            23      35160   35160   36696   36696   37888 37888       37888   39232   39232   40576
            24      36696   37888   37888   39232   39232 40576       40576   42368   42368   42368
            25      39232   39232   40576   40576   40576 42368       42368   43816   43816   43816
            26      40576   40576   42368   42368   43816 43816       43816   45352   45352   46888

                                                           N PRB
            I TBS
                     71      72      73      74      75         76     77      78      79      80
             0      1992    1992    2024    2088    2088       2088   2152    2152    2216    2216
             1      2600    2600    2664    2728    2728       2792   2792    2856    2856    2856
             2      3240    3240    3240    3368    3368       3368   3496    3496    3496    3624
             3      4136    4264    4264    4392    4392       4392   4584    4584    4584    4776
             4      5160    5160    5160    5352    5352       5544   5544    5544    5736    5736
             5      6200    6200    6456    6456    6712       6712   6712    6968    6968    6968



                                                    3GPP
      Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 23 of 46

Release 8                                             22                       3GPP TS 36.213 V8.3.0 (2008-05)


             6       7480   7480     7736   7736     7736     7992     7992   8248     8248   8248
             7       8760   8760     8760   9144     9144     9144     9528   9528     9528   9912
             8       9912   9912    10296   10296   10680     10680   10680   11064   11064   11064
             9      11064   11448   11448   11832   11832     11832   12216   12216   12576   12576
            10      12576   12576   12960   12960   12960     13536   13536   13536   14112   14112
            11      14112   14688   14688   14688   15264     15264   15840   15840   15840   16416
            12      16416   16416   16416   16992   16992     17568   17568   17568   18336   18336
            13      18336   18336   19080   19080   19080     19848   19848   19848   20616   20616
            14      20616   20616   20616   21384   21384     22152   22152   22152   22920   22920
            15      22152   22152   22152   22920   22920     23688   23688   23688   24496   24496
            16      22920   23688   23688   24496   24496     24496   25456   25456   25456   26416
            17      25456   26416   26416   26416   27376     27376   27376   28336   28336   29296
            18      28336   28336   29296   29296   29296     30576   30576   30576   31704   31704
            19      30576   30576   31704   31704   32856     32856   32856   34008   34008   34008
            20      32856   34008   34008   34008   35160     35160   35160   36696   36696   36696
            21      35160   36696   36696   36696   37888     37888   39232   39232   39232   40576
            22      37888   39232   39232   40576   40576     40576   42368   42368   42368   43816
            23      40576   40576   42368   42368   43816     43816   43816   45352   45352   45352
            24      43816   43816   45352   45352   45352     46888   46888   46888   48936   48936
            25      45352   45352   46888   46888   46888     48936   48936   48936   51024   51024
            26      46888   46888   48936   48936   48936     51024   51024   51024   52752   52752

                                                         N PRB
            I TBS
                      81     82       83     84       85       86       87     88       89     90
             0       2280   2280     2280   2344     2344     2408     2408   2472     2472   2536
             1       2984   2984     2984   3112     3112     3112     3240   3240     3240   3240
             2       3624   3624     3752   3752     3880     3880     3880   4008     4008   4008
             3       4776   4776     4776   4968     4968     4968     5160   5160     5160   5352
             4       5736   5992     5992   5992     5992     6200     6200   6200     6456   6456
             5       7224   7224     7224   7480     7480     7480     7736   7736     7736   7992
             6       8504   8504     8760   8760     8760     9144     9144   9144     9144   9528
             7       9912   9912    10296   10296   10296 10680       10680   10680   11064   11064
             8      11448   11448   11448   11832   11832 12216       12216   12216   12576   12576
             9      12960   12960   12960   13536   13536 13536       13536   14112   14112   14112
            10      14112   14688   14688   14688   14688 15264       15264   15264   15840   15840
            11      16416   16416   16992   16992   16992 17568       17568   17568   18336   18336
            12      18336   19080   19080   19080   19080 19848       19848   19848   20616   20616
            13      20616   21384   21384   21384   22152 22152       22152   22920   22920   22920
            14      22920   23688   23688   24496   24496 24496       25456   25456   25456   25456
            15      24496   25456   25456   25456   26416 26416       26416   27376   27376   27376
            16      26416   26416   27376   27376   27376 28336       28336   28336   29296   29296
            17      29296   29296   30576   30576   30576 30576       31704   31704   31704   32856
            18      31704   32856   32856   32856   34008 34008       34008   35160   35160   35160
            19      35160   35160   35160   36696   36696 36696       37888   37888   37888   39232
            20      37888   37888   39232   39232   39232 40576       40576   40576   42368   42368
            21      40576   40576   42368   42368   42368 43816       43816   43816   45352   45352
            22      43816   43816   45352   45352   45352 46888       46888   46888   48936   48936
            23      46888   46888   46888   48936   48936 48936       51024   51024   51024   51024
            24      48936   51024   51024   51024   52752 52752       52752   52752   55056   55056
            25      51024   52752   52752   52752   55056 55056       55056   55056   57336   57336
            26      52752   55056   55056   55056   57336 57336       57336   59256   59256   59256

                                                           N PRB
            I TBS
                     91      92      93      94      95         96     97      98      99      100
             0      2536    2536    2600    2600    2664       2664   2728    2728    2728    2792
             1      3368    3368    3368    3496    3496       3496   3496    3624    3624    3624
             2      4136    4136    4136    4264    4264       4264   4392    4392    4392    4584
             3      5352    5352    5352    5544    5544       5544   5736    5736    5736    5736
             4      6456    6456    6712    6712    6712       6968   6968    6968    6968    7224



                                                    3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 24 of 46

Release 8                                                       23                           3GPP TS 36.213 V8.3.0 (2008-05)


               5        7992    7992       8248    8248       8248      8504      8504     8760     8760   8760
               6        9528    9528       9528    9912       9912      9912     10296     10296   10296   10296
               7       11064    11448     11448    11448     11448      11832    11832     11832   12216   12216
               8       12576    12960     12960    12960     13536      13536    13536     13536   14112   14112
               9       14112    14688     14688    14688     15264      15264    15264     15264   15840   15840
              10       15840    16416     16416    16416     16992      16992    16992     16992   17568   17568
              11       18336    18336     19080    19080     19080      19080    19848     19848   19848   19848
              12       20616    21384     21384    21384     21384      22152    22152     22152   22920   22920
              13       23688    23688     23688    24496     24496      24496    25456     25456   25456   25456
              14       26416    26416     26416    27376     27376      27376    28336     28336   28336   28336
              15       28336    28336     28336    29296     29296      29296    29296     30576   30576   30576
              16       29296    30576     30576    30576     30576      31704    31704     31704   31704   32856
              17       32856    32856     34008    34008     34008      35160    35160     35160   35160   36696
              18       36696    36696     36696    37888     37888      37888    37888     39232   39232   39232
              19       39232    39232     40576    40576     40576      40576    42368     42368   42368   43816
              20       42368    42368     43816    43816     43816      45352    45352     45352   46888   46888
              21       45352    46888     46888    46888     46888      48936    48936     48936   48936   51024
              22       48936    48936     51024    51024     51024      51024    52752     52752   52752   55056
              23       52752    52752     52752    55056     55056      55056    55056     57336   57336   57336
              24       55056    57336     57336    57336     57336      59256    59256     59256   61664   61664
              25       57336    59256     59256    59256     61664      61664    61664     61664   63776   63776
              26       59256    61664     61664    61664     63776      63776    63776     63776   66592   75376

                                                                     N PRB
             I TBS
                        101      102       103      104       105        106      107       108     109     110
               0        2792    2856       2856    2856       2984      2984      2984     2984     2984   3112
               1        3752    3752       3752    3752       3880      3880      3880     4008     4008   4008
               2        4584    4584       4584    4584       4776      4776      4776     4776     4968   4968
               3        5992    5992       5992    5992       6200      6200      6200     6200     6456   6456
               4        7224    7224       7480    7480       7480      7480      7736     7736     7736   7992
               5        8760    9144       9144    9144       9144      9528      9528     9528     9528   9528
               6       10680    10680     10680    10680     11064      11064    11064     11448   11448   11448
               7       12216    12576     12576    12576     12960      12960    12960     12960   13536   13536
               8       14112    14112     14688    14688     14688      14688    15264     15264   15264   15264
               9       15840    16416     16416    16416     16416      16992    16992     16992   16992   17568
              10       17568    18336     18336    18336     18336      18336    19080     19080   19080   19080
              11       20616    20616     20616    21384     21384      21384    21384     22152   22152   22152
              12       22920    23688     23688    23688     23688      24496    24496     24496   24496   25456
              13       26416    26416     26416    26416     27376      27376    27376     27376   28336   28336
              14       29296    29296     29296    29296     30576      30576    30576     30576   31704   31704
              15       30576    31704     31704    31704     31704      32856    32856     32856   34008   34008
              16       32856    32856     34008    34008     34008      34008    35160     35160   35160   35160
              17       36696    36696     36696    37888     37888      37888    39232     39232   39232   39232
              18       40576    40576     40576    40576     42368      42368    42368     42368   43816   43816
              19       43816    43816     43816    45352     45352      45352    46888     46888   46888   46888
              20       46888    46888     48936    48936     48936      48936    48936     51024   51024   51024
              21       51024    51024     51024    52752     52752      52752    52752     55056   55056   55056
              22       55056    55056     55056    57336     57336      57336    57336     59256   59256   59256
              23       57336    59256     59256    59256     59256      61664    61664     61664   61664   63776
              24       61664    61664     63776    63776     63776      63776    66592     66592   66592   66592
              25       63776    63776     66592    66592     66592      66592    68808     68808   68808   71112
              26       66592    66592     68808    68808     68808      71112    71112     71112   71112   73712




7.1.7.2.2            Transport blocks mapped to two-layer spatial multiplexing
For 1  N PRB  55 , the TBS is given by the ( I TBS , 2  N PRB ) entry of Table 7.1.7.2.1-1.




                                                              3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 25 of 46

Release 8                                                    24                          3GPP TS 36.213 V8.3.0 (2008-05)


For 56  N PRB  110 , a baseline TBS_L1 is taken from the ( I TBS , N PRB ) entry of Table 7.1.7.2.1-1, which is then
translated into TBS_L2 using the mapping rule shown in Table 7.1.7.2.2-1. The TBS is given by TBS_L2.

                        Table 7.1.7.2.2-1: One-layer to two-layer TBS translation table

               TBS_L1      TBS_L2      TBS_L1       TBS_L2        TBS_L1    TBS_L2      TBS_L1      TBS_L2
                1544        3112        3752         7480          10296     20616       28336       57336
                1608        3240        3880         7736          10680     21384       29296       59256
                1672        3368        4008         7992          11064     22152       30576       61664
                1736        3496        4136         8248          11448     22920       31704       63776
                1800        3624        4264         8504          11832     23688       32856       66592
                1864        3752        4392         8760          12216     24496       34008       68808
                1928        3880        4584         9144          12576     25456       35160       71112
                1992        4008        4776         9528          12960     25456       36696       73712
                2024        4008        4968         9912          13536     27376       37888       76208
                2088        4136        5160         10296         14112     28336       39232       78704
                2152        4264        5352         10680         14688     29296       40576       81176
                2216        4392        5544         11064         15264     30576       42368       84760
                2280        4584        5736         11448         15840     31704       43816       87936
                2344        4776        5992         11832         16416     32856       45352       90816
                2408        4776        6200         12576         16992     34008       46888       93800
                2472        4968        6456         12960         17568     35160       48936       97896
                2536        5160        6712         13536         18336     36696       51024      101840
                2600        5160        6968         14112         19080     37888       52752      105528
                2664        5352        7224         14688         19848     39232       55056      110136
                2728        5544        7480         14688         20616     40576       57336      115040
                2792        5544        7736         15264         21384     42368       59256      119816
                2856        5736        7992         15840         22152     43816       61664      124464
                2984        5992        8248         16416         22920     45352       63776      128496
                3112        6200        8504         16992         23688     46888       66592      133208
                3240        6456        8760         17568         24496     48936       68808      137792
                3368        6712        9144         18336         25456     51024       71112      142248
                3496        6968        9528         19080         26416     52752       73712      146856
                3624        7224        9912         19848         27376     55056       75376      151376




7.2 UE procedure for reporting channel quality indication (CQI),
precoding matrix indicator (PMI) and rank indication (RI)
The time and frequency resources that can be used by the UE to report CQI, PMI, and RI are controlled by the eNB. For
spatial multiplexing, as given in [3], the UE shall determine a RI corresponding to the number of useful transmission
layers. For transmit diversity as given in [3], RI is equal to one.
CQI, PMI, and RI reporting is periodic or aperiodic. A UE transmits CQI, PMI, and RI reporting on a PUCCH for
subframes with no PUSCH allocation. A UE transmits CQI, PMI, and RI reporting on a PUSCH for those subframes
with PUSCH allocation for a) scheduled PUSCH transmissions with or without an associated scheduling grant or b)
PUSCH transmissions with no UL-SCH. The CQI transmissions on PUCCH and PUSCH for various scheduling modes
are summarized in the following table:

                   Table 7.2-1: Physical Channels for Aperiodic or Periodic CQI reporting

Scheduling Mode                           Periodic CQI reporting channels            Aperiodic CQI reporting channel

Frequency non-selective                   PUCCH

Frequency selective                       PUCCH                                      PUSCH




                                                           3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 26 of 46

Release 8                                                  25                          3GPP TS 36.213 V8.3.0 (2008-05)


In case both periodic and aperiodic reporting would occur in the same subframe, the UE shall only transmit the
aperiodic report in that subframe.

When reporting RI the UE reports a single instance of the number of useful transmission layers. For each RI reporting
interval during closed-loop spatial multiplexing, a UE shall determine a RI from the supported set of RI values for the
corresponding eNodeB and UE antenna configuration and report the number in each RI report. For each RI reporting
interval during open-loop spatial multiplexing, a UE shall determine RI for the corresponding eNodeB and UE antenna
configuration in each reporting interval and report the detected number in each RI report to support selection between
RI=1 transmit diversity and RI>1 large delay CDD open-loop spatial multiplexing.

When reporting PMI the UE reports either a single or a multiple PMI report. The number of RBs represented by a
                                 DL
single UE PMI report can be N RB     or a smaller subset of RBs. The number of RBs represented by a single PMI report
is semi-statically configured by higher layer signalling. A UE is restricted to report PMI and RI within a precoder
codebook subset specified by a bitmap configured by higher layer signalling. For a specific precoder codebook and
associated transmission mode, the bitmap can specify all possible precoder codebook subsets from which the UE can
assume the eNB may be using when the UE is configured in the relevant transmission mode.

The set of subbands (S) a UE shall evaluate for CQI reporting spans the entire downlink system bandwidth. A subband
is a set of k contiguous PRBs where k is also semi-statically configured by higher layers. Note the last subband in set S
                                                          DL
may have fewer than k contiguous PRBs depending on N RB        . The number of subbands for system bandwidth given
     DL
by N RB                    DL
        is defined by N  N RB     
                               / k . The term “Wideband CQI” denotes a CQI value obtained over the set S.

        For single-antenna port and transmit diversity, as well as open-loop spatial multiplexing, and closed-loop
         spatial multiplexing with RI=1 a single 4-bit wideband CQI is reported according to Table 7.2.3-1.

        For RI > 1, closed-loop spatial multiplexing PUSCH based triggered reporting includes reporting a wideband
         CQI which comprises:

             o    A 4-bit wideband CQI for codeword 1 according to Table 7.2.3-1

             o    A 4-bit wideband CQI for codeword 2 according to Table 7.2.3-1

        For RI > 1, closed-loop spatial multiplexing PUCCH based reporting includes separately reporting a 4-bit
         wideband CQI for codeword 1 according to Table 7.2.3-1 and a wideband spatial differential CQI each with a
         distinct reporting period and relative subframe offset. The wideband spatial differential CQI comprises:

             o    A 3-bit wideband spatial differential CQI for codeword 2 = wideband CQI index for codeword 1 –
                  wideband CQI index for codeword 2. The set of exact offset levels is {-4, -3, -2, -1, 0, +1, +2, +3}




7.2.1         Aperiodic CQI/PMI/RI Reporting using PUSCH
A UE shall perform aperiodic CQI, PMI and RI reporting using the PUSCH upon receiving an indication sent in the
scheduling grant.

The aperiodic CQI report size and message format is given by RRC.

The minimum reporting interval for aperiodic reporting of CQI and PMI and RI is 1 subframe. The subband size for
CQI shall be the same for transmitter-receiver configurations with and without precoding.

A UE is semi-statically configured by higher layers to feed back CQI and PMI and corresponding RI on the same
PUSCH using one of the following reporting modes given in Table 7.2.1-1 and described below:

                 Table 7.2.1-1: CQI and PMI Feedback Types for PUSCH reporting Modes



                                                                     PMI Feedback Type

                                                           No PMI       Single PMI      Multiple PMI
                 ed
                 Fe
                 QI
                 C




                                                         3GPP
         Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 27 of 46

Release 8                                                    26                      3GPP TS 36.213 V8.3.0 (2008-05)


                                    Wideband                                             Mode 1-2
                                 (wideband CQI)


                                   UE Selected             Mode 2-0                     Mode 2-2
                                  (subband CQI)

                                  Higher Layer-
                                   configured              Mode 3-0     Mode 3-1
                                  (subband CQI)

For each of the transmission modes defined in Section 7.1, the following reporting modes are supported on PUSCH:

    1.    Single-antenna port                : Modes 2-0, 3-0
    2.    Transmit diversity                 : Modes 2-0, 3-0
    3.    Open-loop spatial multiplexing     : Modes 2-0, 3-0
    4.    Closed-loop spatial multiplexing   : Modes 1-2, 2-2, 3-1

The selection of PMI and the calculation of CQI are both dependent on the RI value that the UE selects for the
corresponding reporting instance.

RI report on a PUSCH reporting mode is valid only for CQI/PMI report on that PUSCH reporting mode

         Wideband feedback
              o   Mode 1-2 description:

                               For each subband a preferred precoding matrix is selected from the codebook subset
                                assuming transmission only in the subband
                               A UE shall report one wideband CQI value per codeword which is calculated assuming
                                the use of the corresponding selected precoding matrix in each subband and
                                transmission on set S subbands.

                               The UE shall report the selected precoding matrix indicator for each set S subband.
                               Subband size is given by Table 7.2.1-2.

         Higher Layer-configured subband feedback

              o   Mode 3-0 description:

                               A UE shall report a wideband CQI value which is calculated assuming transmission on
                                set S subbands

                               The UE shall also report one subband CQI value for each set S subband. The subband
                                CQI value is calculated assuming transmission only in the subband The CQI represents
                                channel quality for the first codeword, even when RI>1.

              o   Mode 3-1 description:

                               A single precoding matrix is selected from the codebook subset assuming transmission
                                on set S subbands

                               A UE shall report one subband CQI value per codeword for each set S subband which
                                are calculated assuming the use of the single precoding matrix in all subbands

                               A UE shall report a wideband CQI value per codeword which is calculated assuming
                                the use of the single precoding matrix in all subbands and transmission on set S
                                subbands

                               The UE shall report the single selected precoding matrix indicator




                                                           3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 28 of 46

Release 8                                                  27                            3GPP TS 36.213 V8.3.0 (2008-05)


            o    Subband CQI for each codeword are encoded differentially with respect to their respective wideband
                 CQI using 2-bits as defined by

                               Subband differential CQI = subband CQI index – wideband CQI index

                                        Possible subband differential CQI values are {-2, 0, +1, +2}

            o    Supported subband size (k) used and number of subbands (M1) in the set of subands S contained in a
                 report include those given in Table 7.2.1-2. In Table 7.2.1-2 the k values and M1 values are semi-
                 statically configured by higher layers as a function of system bandwidth.

            o    The payload size P2 in bits for closed loop spatial multiplexing feedback modes (3-0, 3-1) is given by

                               Mode 3-0 or Mode 3-1 with RI=1:

                                              P 2  R ( RI )  2 N  4  (2  T )  C ( PMI  CQI )

                               Mode 3-1 with RI>1:

                                            P 2  R ( RI )  2  (2 N  4)  (2  T )  C ( PMI  CQI )

                               where T=2 if 4 antenna ports for common reference symbols are configured, for 2
                                antenna ports T=y, while for mode 3-0 then T=0

   Editor’s note: RAN1 needs to agree on y.

                               where C=1 for mode 3-1 and C=0 for mode 3-0

                               where R=2 for up to 4-layer spatial multiplexing else R=1 for up to 2-layer spatial
                                multiplexing and R=0 otherwise



                Table 7.2.1-2: Subband Size and #Subband CQI in S vs. System Bandwidth
                    System Bandwidth           Subband Size                #Subband CQI in S
                                DL
                              N RB                 (k)                           (M1)
                           6-7              (wideband CQI only)
                           8 - 10                   4
                          11 - 26                   4
                          27 - 63                   6
                          64 - 110                  8




       UE-selected subband feedback

            o    Mode 2-0 description:

                               The UE shall select a set of M preferred subbands of size k (where k and M are given in
                                Table 7.2.1-3 for each system bandwidth range) within the set of subbands S.

                               The UE shall also report one CQI value reflecting transmission only over the M selected
                                subbands determined in the previous step. The CQI represents channel quality across all
                                layers irrespective of computed or reported RI.

                               Additionally, the UE shall also report one wideband CQI value.

            o    Mode 2-2 description:

                               The UE shall perform joint selection of the set of M preferred subbands of size k within
                                the set of subbands S and a preferred single precoding matrix selected from the
                                codebook subset that is preferred to be used for transmission over the M selected
                                subbands.



                                                         3GPP
      Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 29 of 46

Release 8                                                    28                           3GPP TS 36.213 V8.3.0 (2008-05)


                             The UE shall report one CQI value per codeword reflecting transmission only over the
                              selected M preferred best subbands and using the same selected single precoding matrix
                              in each of the M subbands.

                             The UE shall also report the selected single precoding matrix preferred for the M
                              selected subbands.

                             A single precoding matrix is selected from the codebook subset assuming transmission
                              on set S subbands

                             A UE shall report a wideband CQI value per codeword which is calculated assuming
                              the use of the single precoding matrix in all subbands and transmission on set S
                              subbands

                             A UE shall also report the selected single precoding matrix indicator for all set S
                              subbands.

            o   For all UE-selected subband feedback modes the UE shall report the positions of the M selected
                subbands using a combinatorial index r defined as

                                    M 1   N  sk
                             r    
                                    k 0   M k

                             where the set s k kM01 , ( 1  s k  N , s k  s k 1 ) contains the M sorted subband indices
                                            x 
                                      x      x  y
                              and         y     is the extended binomial coefficient, resulting in unique label
                                      y     0 x y
                                           
                                        N  
                              r  0,,    1 .
                                        M  

            o   The CQI value for the M selected subbands for each codeword is encoded differentially using 2-bits
                relative to its respective wideband CQI as defined by

                             Differential CQI = best-M average index – wideband CQI index

                                          Possible differential CQI values are {+1, +2, +3, +4}

            o   Supported subband size k and M values include those shown in Table 7.2.1-3. In Table 7.2.1-3 the k
                and M values are a function of system bandwidth.

            o   The payload size (P3) in bits for closed loop spatial multiplexing feedback modes (2-0, 2-2) is given
                by

                             Mode 2-0 or Mode 2-2 with RI=1:

                                               P3  R ( RI )  2  L  4  (2  T )  C ( PMI  CQI )

                             Mode 2-2 with RI>1:

                                             P3  R ( RI )  2  (2  4)  L  (2  T )  C ( PMI  CQI )

                             where T=2 if 4 antenna ports for common reference symbols are configured, for 2
                              antenna ports T=y, while for mode 2-0 then T=0

   Editor’s note: RAN1 needs to agree on y.

                             where C=2 for mode 2-2 and C=0 for mode 2-0

                                                N 
                             where L  log 2  
                                                M 




                                                           3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 30 of 46

Release 8                                                           29                                  3GPP TS 36.213 V8.3.0 (2008-05)


                                    where R=2 for up to 4-layer spatial multiplexing else R=1 for up to 2-layer spatial
                                     multiplexing and R=0 otherwise



                  Table 7.2.1-3: Subband Size (k) and M values vs. Downlink System Bandwidth

                             System Bandwidth
                                         DL              Subband Size k (RBs)                   M
                                       N RB
                                      6–7                 (wideband CQI only)          (wideband CQI only)
                                      8 – 10                      2                            1
                                     11 – 26                      2                            3
                                     27 – 63                      3                            5
                                     64 – 110                     4                            6




7.2.2             Periodic CQI/PMI/RI Reporting using PUCCH
A UE is semi-statically configured by higher layers to periodically feed back different CQI, PMI, and RI on the PUCCH
using the reporting modes given in Table 7.2.2-1 and described below.

For the UE-selected subband CQI, a CQI report in a certain subframe describes the channel quality in a particular part
or in particular parts of the bandwidth described subsequently as bandwidth part (BP) or parts. The subbands shall be
indexed in the order of increasing frequency and non-increasing sizes starting at the lowest frequency.
                                                                          DL
         There are a total of N subbands for a system bandwidth given by N RB         DL
                                                                              where N RB                          
                                                                                         / k subbands are of size k.

         If    DL
              N RB   /k     DL
                             N RB      
                                     / k  0 then one of the subbands is of size         DL
                                                                                       N RB   k    DL
                                                                                                    N RB      
                                                                                                            /k .

        A bandwidth part is frequency-consecutive and consists of N J subbands where J bandwidth parts span S or
           DL
         N RB as given in Table 7.2.2-2. If J  1 then N J is N RB
                                                                DL
                                                                                        
                                                                   / k / J . If J>1 then N J is either

         N RB
            DL
               /k / J           
                                 DL
                            or N RB /k /J                             DL
                                                   1 , depending on N RB , k and J.
        Each bandwidth part j is scanned in sequential order according to increasing frequency as defined by the
         equation j  mod( N SF , J ) , where N SF             is a counter that a UE increments after each subband report
         transmission for the bandwidth part.
        For UE selected subband feedback a single subband out of N J subbands of a bandwidth part is selected along
         with a corresponding L-bit label where L  log 2 N J  .
The CQI and PMI payload sizes of each PUCCH reporting mode are given in Table 7.2.2-3.

Four CQI/PMI and RI reporting types with distinct periods and offsets are supported for each PUCCH reporting mode
as given in Table 7.2.2-3:
      Type 1 report supports CQI feedback for the UE selected sub-bands
      Type 2 report supports wideband CQI and PMI feedback.
      Type 3 report supports RI feedback
      Type 4 report supports wideband CQI

In the case where RI and wideband CQI/PMI reporting are configured, RI and wideband CQI/PMI are not reported in
the same subframe (reporting instance):
      The reporting interval of the RI reporting is an integer multiple of wideband CQI/PMI period.
      The same or different offsets between RI and wideband CQI/PMI reporting instances can be configured.
      Both the reporting interval and offset are configured by higher layers. In case of collision of RI and wideband
         CQI/PMI the wideband CQI/PMI is dropped.

In the case where RI and both wideband CQI/PMI and subband CQI reporting are configured:
      The same set of CQI reporting instances, with period P, are used for both wideband CQI/PMI and subband
         CQI reports



                                                                  3GPP
         Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 31 of 46

Release 8                                                              30                         3GPP TS 36.213 V8.3.0 (2008-05)


                  The wideband CQI/PMI report has period H*P, and is reported on the set of reporting instances
                   indexed by {0, H, 2H,…}.

                  The integer H is defined as H=J*K+1, where J is the number of bandwidth parts.

                  Between every two consecutive wideband CQI/PMI reports, the remaining J*K reporting instances
                   are used in sequence for subband CQI reports on K full cycles of bandwidth parts.

         The reporting interval of RI is M times the wideband CQI/PMI period, and RI is reported on the same PUCCH
          cyclic shift resource as both the wideband CQI/PMI and subband CQI reports.

                  The offset (in subframes) between the RI and wideband CQI/PMI is denoted as O.

                  In case of collision between RI and wideband CQI/PMI or subband CQI, the wideband CQI/PMI or
                   subband CQI is dropped.

          The parameters P, K, M, O are configured by higher layer such as RRC message in a semi-static manner. The
           parameter K should be selected from the set {1,2,3,4}, and the parameter O is selected from the set {0, -1, …,-
           (P-1), -P}.

The following PUCCH formats are used:
        Format 2 as defined in section 5.4.2 in [3] when CQI/PMI or RI report is not multiplexed with ACK/NAK
        Format 2a/2b as defined in section 5.4.2 in [3] when CQI/PMI or RI report is multiplexed with ACK/NAK for
         normal CP
        Format 2 as defined in section 5.4.2 in [3] when CQI/PMI or RI report is multiplexed with ACK/NAK for
         extended CP


                   Table 7.2.2-1: CQI and PMI Feedback Types for PUCCH reporting Modes

                                                                                PMI Feedback Type
                                                                               No PMI        Single PMI
                                 Feedback Type
                                  PUCCH CQI




                                                        Wideband              Mode 1-0        Mode 1-1
                                                     (wideband CQI)


                                                       UE Selected            Mode 2-0        Mode 2-1
                                                     (subband CQI)


For each of the transmission modes defined in Section 7.1, the following reporting modes are supported on PUCCH:

    1.    Single-antenna port                         : Modes 1-0, 2-0
    2.    Transmit diversity                          : Modes 1-0, 2-0
    3.    Open-loop spatial multiplexing              : Modes 1-0, 2-0
    4.    Closed-loop spatial multiplexing            : Modes 1-1, 2-1

RI report in a PUCCH reporting mode is valid only for CQI/PMI report on that PUCCH reporting mode.

         Wideband feedback
               o   Mode 1-0 description:

                                       In the subframe where RI is reported (only for open-loop spatial multiplexing):

                                                    A UE shall determine a RI assuming transmission on set S subbands.

                                                    The UE shall report a type 3 report consisting of one RI.

                                       In the subframe where CQI is reported:




                                                                     3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 32 of 46

Release 8                                                 31                         3GPP TS 36.213 V8.3.0 (2008-05)


                                       A UE shall report a type 4 report consisting of one wideband CQI value which
                                        is calculated assuming transmission on set S subbands. For open-loop spatial
                                        multiplexing the CQI is calculated conditioned on the last reported RI.

            o   Mode 1-1 description:

                            In the subframe where RI is reported (only for closed-loop spatial multiplexing):

                                       A UE shall determine a RI assuming transmission on set S subbands.
                                   The UE shall report a type 3 report consisting of one RI
                            In the subframe where CQI/PMI is reported:
                                       A single precoding matrix is selected from the codebook subset assuming
                                        transmission on set S subbands and conditioned on the last reported RI
                                       A UE shall report a type 2 report on each respective successive reporting
                                        opportunity consisting of

                                            o    A single wideband CQI value which is calculated assuming the use of
                                                 a single precoding matrix in all subbands and transmission on set S
                                                 subbands and conditioned on the last reported RI.

                                            o    The selected single precoding matrix indicator (wideband PMI)

                                            o    When RI>1, a 3-bit wideband spatial differential CQI.

       UE Selected subband feedback

            o   Mode 2-0 description:

                            In the subframe where RI is reported (only for open-loop spatial multiplexing):

                                       A UE shall determine a RI assuming transmission on set S subbands.

                                       The UE shall report a type 3 report consisting of one RI.

                            In the subframe where wideband CQI is reported:

                                       The UE shall report a type 4 report on each respective successive reporting
                                        opportunity consisting of one wideband CQI value conditioned on the last
                                        reported RI.

                            In the subframe where CQI for the selected subbands is reported:

                                       The UE shall select the preferred subband within the set of N subbands in each
                                        of the J bandwidth parts where J is given in Table 7.2.2-2. For open-loop
                                        spatial multiplexing, the selection is conditioned on the last reported RI.

                                       The UE shall report a type 1 report consisting of one CQI value reflecting
                                        transmission only over the selected subband of a bandwidth part determined in
                                        the previous step along with the corresponding best subband L-bit label. A type
                                        1 report for each bandwidth part will in turn be reported in respective
                                        successive reporting opportunities. The CQI represents channel quality across
                                        all layers irrespective of the computed or reported RI. For open-loop spatial
                                        multiplexing, the selection is conditioned on the last reported RI

            o   Mode 2-1 description:

                            In the subframe where RI is reported:
                                       A UE shall determine a RI assuming transmission on set S subbands.
                                   The UE shall report a type 3 report consisting of one RI.
                            In the subframe where wideband CQI/PMI is reported:
                                       A single precoding matrix is selected from the codebook subset assuming
                                        transmission on set S subbands and conditioned on the last reported RI.



                                                        3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 33 of 46

Release 8                                                     32                          3GPP TS 36.213 V8.3.0 (2008-05)


                                           A UE shall report a type 2 report on each respective successive reporting
                                            opportunity consisting of:

                                                o   A wideband CQI value which is calculated assuming the use of a
                                                    single precoding matrix in all subbands and transmission on set S
                                                    subbands and conditioned on the last reported RI.

                                                o   The selected single precoding matrix indicator (wideband PMI).

                                                o   When RI>1, and additional 3-bit wideband spatial differential CQI.

                               In the subframe where CQI for the selected subbands is reported:
                                           The UE shall select the preferred subband within the set of Nj subbands in each
                                            of the J bandwidth parts where J is given in Table 7.2.2-2 conditioned on the
                                            last reported wideband PMI and RI.
                                           The UE shall report a type 1 report per bandwidth part on each respective
                                            successive reporting opportunity consisting of:

                                                o   A single CQI value 1 reflecting transmission only over the selected
                                                    subband of a bandwidth part determined in the previous step along
                                                    with the corresponding best subband L-bit label conditioned on the
                                                    last reported wideband PMI and RI.

                                                o   If RI>1, an additional 3-bit spatial differential CQI represents the
                                                    difference between CQI value 1 for codeword 1 and CQI value 2 for
                                                    codeword 2 assuming the use of the most recently reported single
                                                    precoding matrix in all subbands and transmission on set S subbands.



        Table 7.2.2-2: Subband Size (k) and Bandwidth Parts (J) vs. Downlink System Bandwidth

                            System Bandwidth             Subband Size k        Bandwidth Parts
                                     DL
                                   N RB                      (RBs)                  (J)
                                   6–7               (wideband CQI only)              1
                                  8 – 10                       4                      1
                                  11 – 26                      4                      2
                                  27 – 64                      6                      3
                                 65 – 110                      8                      4




The corresponding periodicity parameters for the different CQI/PMI modes are defined as:

         N P is the periodicity of the sub-frame pattern allocated for the CQI reports in terms of subframes were the
         minimum reporting interval is N PMIN .
         N OFFSET is the subframe offset


A UE with a scheduled PUSCH allocation in the same subframe as its CQI report shall use the same PUCCH-based
reporting format when reporting CQI on the PUSCH unless an associated PDCCH with scheduling grant format
indicates an aperiodic report is required.

                    Table 7.2.2-3: PUCCH Report Type Payload size per Reporting Mode

                                                                               PUCCH Reporting Modes
        PUCCH     Reported                  Mode State             Mode 1-1      Mode 2-1     Mode 1-0    Mode 2-0
        Report
         Type                                                      (bits/BP)     (bits/BP)    (bits/BP)   (bits/BP)




                                                            3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 34 of 46

Release 8                                                   33                         3GPP TS 36.213 V8.3.0 (2008-05)


                  Sub-band                 RI = 1                   NA           4+L          NA           4+L
          1
                    CQI                    RI > 1                   NA           7+L          NA           4+L
                                    2 TX Antennas RI = 1                                      NA           NA
                  Wideband          4 TX Antennas RI = 1             8            8           NA           NA
          2
                  CQI/PMI           2 TX Antennas RI > 1                                      NA           NA
                                    4 TX Antennas RI > 1            11           11           NA           NA
                                 2-layer spatial multiplexing        1            1            1            1
          3           RI
                                 4-layer spatial multiplexing        2            2            2            2

          4       Wideband                 RI = 1                   NA           NA              4           4
                    CQI




7.2.3         Channel quality indicator (CQI) definition
The number of entries in the CQI table for a single TX antenna = 16 as given by Table 7.2.3-1.

A single CQI index corresponds to an index pointing to a value in the CQI table. The CQI index is defined in terms of
a channel coding rate value and modulation scheme (QPSK, 16QAM, 64QAM),

Based on an unrestricted observation interval in time and frequency, the UE shall report the highest tabulated CQI index
for which a single PDSCH sub-frame with a transport format (modulation and coding rate) and number of REs
corresponding to the reported or lower CQI index that could be received in a 2-slot downlink subframe aligned,
reference period ending z slots before the start of the first slot in which the reported CQI index is transmitted and for
which the transport block error probability would not exceed 0.1.


   Editor’s note: RAN1 needs to agree on z.


The UE may assume the following in calculating the number of REs for the CQI calculation:
     3 OFDM symbols for control signaling
     No resources reserved for P/S-SCH and P-BCH
     CP length of the non-MBSFN subframe

In deriving the CQI index, the UE may assume
     the MIMO mode (TxD or spatial multiplexing)
     the nominal measurement offset is a parameter semi-statically configurable by higher layers of the data EPRE
         with respect to the RS EPRE, from which the actual measurement offset of the data EPRE is derived




                                                          3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 35 of 46

Release 8                                                 34                           3GPP TS 36.213 V8.3.0 (2008-05)


                                          Table 7.2.3-1: 4-bit CQI Table

                             CQI index    modulation        coding rate x          efficiency
                                                                1024
                                  0                         out of range
                                  1           QPSK                78                0.1523
                                  2           QPSK               120                0.2344
                                  3           QPSK               193                0.3770
                                  4           QPSK               308                0.6016
                                  5           QPSK               449                0.8770
                                  6           QPSK               602                1.1758
                                  7          16QAM               378                1.4766
                                  8          16QAM               490                1.9141
                                  9          16QAM               616                2.4063
                                 10          64QAM               466                2.7305
                                 11          64QAM               567                3.3223
                                 12          64QAM               666                3.9023
                                 13          64QAM               772                4.5234
                                 14          64QAM               873                5.1152
                                 15          64QAM               948                5.5547




7.2.4         Precoding Matrix Indicator (PMI) definition
For closed-loop spatial multiplexing transmission, precoding feedback is used for channel dependent codebook based
precoding and relies on UEs reporting precoding matrix indicator (PMI). A UE shall report PMI based on the feedback
modes described in 7.2.1 and 7.2.2. Each PMI value corresponds to a codebook index given in Table 6.3.4.2.3-1 or
Table 6.3.4.2.3-2 of [3].

For open-loop spatial multiplexing transmission, PMI reporting is not supported.


7.3           UE procedure for reporting ACK/NACK
When both ACK/NACK and SR are transmitted in the same sub-frame a UE shall transmit the ACK/NACK on its
assigned ACK/NACK PUCCH resource for a negative SR transmission and transmit the ACK/NACK on its assigned
SR PUCCH resource for a positive SR transmission.

When only an ACK/NACK or only a SR is transmitted a UE shall use PUCCH Format 1a or 1b for the ACK/NACK
resource and PUCCH Format 1 for the SR resource as defined in section 5.4.1 in [3].




8             Physical uplink shared channel related procedures
For FDD, there shall be 8 HARQ processes in the uplink. For FDD, the UE shall upon detection of a PDCCH with
DCI format 0 and/or a PHICH transmission in subframe n intended for the UE, adjust the corresponding PUSCH
transmission in subframe n+4 according to the PDCCH and PHICH information.

For TDD, the number of HARQ processes shall be determined by the DL/UL configuration (Table 4.2-2 of [3]), as
indicated in table 8-1.




                                                        3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 36 of 46

Release 8                                                     35                            3GPP TS 36.213 V8.3.0 (2008-05)


                          Table 8-1: Number of synchronous UL HARQ processes for TDD
                                      TDD UL/DL                Number of HARQ processes
                                     configuration
                                           0                                    7
                                           1                                    4
                                           2                                    2
                                           3                                    3
                                           4                                    2
                                           5                                    1
                                           6                                    6


For TDD UL/DL configurations 1-6, the UE shall upon detection of a PDCCH with DCI format 0 and/or a PHICH
transmission in subframe n intended for the UE, adjust the corresponding PUSCH transmission in subframe n+k, with k
given in Table 8-2, according to the PDCCH and PHICH information

For TDD UL/DL configuration 0 the UE shall upon detection of a PDCCH with DCI format 0 and/or a PHICH
transmission in subframe n intended for the UE, adjust the corresponding PUSCH transmission in subframe n+k if the
first bit of the UL index in the DCI format 0 is set or PHICH is received in subframe n=0 or 5 in the resource
corresponding to IPHICH =0, as defined in Section 9.1.2, with k given in Table 8-2. If, for TDD UL/DL configuration 0,
the second bit of the UL index in the DCI format 0 is set in subframe n or a PHICH is received in subframe n=0 or 5 in
the resource corresponding to IPHICH =1, as defined in Section 9.1.2, or PHICH is received in subframe n=1 or 6, the UE
shall adjust the corresponding PUSCH transmission in subframe n+7.

                                          Table 8-2 k for TDD configurations 0-6
                                     TDD UL/DL               DL subframe number n
                                    Configuration
                                                     0   1    2     3   4   5   6   7   8   9

                                           0         4   6                  4   6

                                           1             6              4       6           4

                                           2                        4                   4

                                           3         4                                  4   4

                                           4                                            4   4

                                           5                                            4

                                           6         7   7                  7   7           5




8.1             Resource Allocation for PDCCH DCI Format 0
A resource allocation field in the scheduling grant consists of a resource indication value (RIV) corresponding to a
starting resource block ( RBSTART ) and a length in terms of contiguously allocated resource blocks ( LCRBs ). The
resource indication value is defined by

                      UL
   if ( LCRBs  1)  N RB /2      then

                  UL
          RIV  N RB ( LCRBs  1)  RBSTART

   else
                  UL     UL                    UL
          RIV  N RB ( N RB  LCRBs  1)  ( N RB  1  RBSTART )

For the case where an odd number of resource block pairs have been configured for PUCCH transmissions and a UE’s
PUSCH resource allocation includes PRBs at a carrier band edge then the PRB of the allocated PUSCH band edge PRB
pair occupied by the PUCCH resource slot will not be used for the PUSCH.



                                                             3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 37 of 46

Release 8                                                   36                            3GPP TS 36.213 V8.3.0 (2008-05)




8.2           UE sounding procedure
The following Sounding Reference Symbol (SRS) parameters are UE specific semi-statically configurable by higher
layers:

        Starting sub-carrier assignment

        Starting physical resource block assignment

        Duration of SRS transmission: single or indefinite (until disabled)

        Periodicity of SRS transmissions: {2, 5, 10, 20, 40, 80, 160, 320} ms

        Frequency hopping (enabled or disabled)

        Cyclic shift

The SRS transmission bandwidth does not include the PUCCH region. The cell specific SRS transmission bandwidths
are configured by higher layers. The allowable values are given in Section 5.5.3.2 of [3].

The cell specific SRS transmission sub-frames are configured by higher layers. The allowable values are given in
Section 5.5.3.3 of [3].

In case the UE supports transmit antenna selection, the SRS transmission antenna alternates sequentially between
successive SRS transmission sub-frames, both when frequency hopping is enabled or disabled, except when a single
SRS transmission is configured for the UE.

For TDD, when one SC-FDMA symbol exists in UpPTS, it can be used for SRS transmission. When two SC-FDMA
symbols exist in UpPTS, both can be used for SRS transmission and both can be assigned to the same UE.

A UE shall not transmit SRS whenever SRS and CQI transmissions happen to coincide in the same subframe.

A UE shall not transmit SRS whenever SRS and SR transmissions happen to coincide in the same subframe.

When a UE is configured by higher layers to support both A/N and SRS transmissions in the same subframe, then the
UE shall transmit A/N using a shortened PUCCH format where the A/N symbol corresponding to the SRS location is
punctured as defined in Section 5.4.1 of [3]. Otherwise, the UE shall only transmit the A/N using the normal PUCCH
format 1a or 1b as defined in Section 5.4.1 of [3].


8.2.1         Sounding definition

8.3           UE ACK/NACK procedure

For Frame Structure type 1, an ACK/NACK received on the PHICH assigned to a UE in subframe i is associated with
the PUSCH transmission in subframe i-4.

For Frame Structure type 2, an ACK/NACK received on the PHICH assigned to a UE in subframe i is associated with
the PUSCH transmission in the subframe indicated by the following table:

[…table to be inserted…]

The physical layer in the UE shall deliver indications to the higher layers as follows:

For downlink subframe i, if a transport block was transmitted in the associated PUSCH subframe then:

-   if an Uplink Scheduling Assignment is received in subframe i with NDI toggled since the previous subframe
      corresponding to the same HARQ process, a new transmission shall be indicated to the higher layers;



                                                          3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 38 of 46

Release 8                                                           37                              3GPP TS 36.213 V8.3.0 (2008-05)


-   else if an Uplink Scheduling Assignment is received in subframe i with NDI not toggled since the previous subframe
      corresponding to the same HARQ process, a re-transmission shall be indicated to the higher layers.

-   else if no Uplink Scheduling Assignment is received in subframe i, then:

                 o if ACK is decoded on the PHICH, ACK shall be delivered to the higher layers;

                 o else NACK shall be delivered to the higher layers.


8.4            UE PUSCH Hopping procedure
The UE shall perform PUSCH frequency hopping if the single bit frequency hopping (FH) field in a corresponding
PDCCH with DCI format 0 is set otherwise no PUSCH frequency hopping is performed.

A UE performing PUSCH frequency hopping shall determine its PUSCH resource allocation for the first slot of a
                                                  S1
subframe (S1) including the lowest index PRB ( n PRB  ( n) ) in subframe n from the resource allocation field in a
corresponding PDCCH with DCI format 0 received on subframe n-4. For a non-adaptive retransmission of a packet on
a dynamically assigned PUSCH resource a UE shall determine its hopping type based on the last received PDCCH with
DCI Format 0 associated with the packet. For a PUSCH transmission on a persistently allocated resource on subframe
n in the absence of a corresponding PDCCH with a DCI Format 0 in subframe n-4, the UE shall determine its hopping
type based on the hopping information in the initial grant that assigned the persistent resource allocation. The initial
grant is either a PDCCH with DCI Format 0 or is higher layer signaled.

The resource allocation field in DCI format 0 excludes either 1 or 2 bits used for hopping information as indicated by
                                                                                                               ~ PUCCH
Table 8.4-1 below where the number of PUSCH resource blocks is defined as N RB
                                                                                              PUSCH
                                                                                                       N RB
                                                                                                          UL
                                                                                                              N RB    .
                                                                                                                         For type 2
                      ~ PUCCH
PUSCH hopping,        N RB     N RB
                                  PUCCH
                                         1 if N RB
                                                 PUCCH                          PUCCH
                                                       is an odd number where N RB    defined in [3].
~ PUCCH
N RB     N RB
            PUCCH
                  in other cases. The size of the resource allocation field in DCI format 0 after excluding either 1

or 2 bits shall be   y  log 2 ( N RB
                                    UL     UL
                                       ( N RB  1) / 2)   k , where k = 1 or 2 bits and the number of contiguous RBs that
can be assigned to a hopping user is limited to
                                                   min(   2 y / N RBUL  , N   PUSCH
                                                                                 RB      / N sb  ,where the number of sub-bands
                                                                                                )
N sb is given by higher layers.



A UE performing PUSCH frequency hopping shall use one of two possible PUSCH frequency hopping types based on
the hopping information. PUSCH hopping type 1 is described in section 8.4.1 and type 2 is described in section 8.4.2.

             Table 8.4-1: Max PUSCH BW, and Number of Hopping Bits vs. System Bandwidth

                          System BW          Max BW assigned to a hopping                    #Hopping bits for
                              N UL                      User                                   2nd slot RA
                                RB
                                                                                                   (k)

                                                  2 y / N RBUL  , N
                              6-49                                                                  1
                                                                         RB /N 
                                                                         PUSCH
                                                                                    sb
                                           min(                                  )
                                                        min( 2 / N  ,
                             50-110                             y        UL                            2
                                                                         RB

                                                       N  PUSCH
                                                           RB        /N  )
                                                                          sb




For either hopping type a single bit signaled by higher layers indicates whether PUSCH frequency hopping is inter-
subframe only or both intra and inter-subframe.




                                                                3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 39 of 46

Release 8                                                      38                              3GPP TS 36.213 V8.3.0 (2008-05)


8.4.1          Type 1 PUSCH Hopping
For PUSCH hopping type 1 the hopping bit or bits indicated in Table 8.4-1 determine n~PRB (i ) as defined in Table 8.4-2.
                         S1
The lowest index PRB ( n PRB                                                    S1
                             ) of the 1st slot RA in subframe i is defined as n PRB (i )  n~PRB
                                                                                             S1           PUCCH
                                                                                                 (i )  N RB   /2 .   
The lowest index PRB ( n PRB (i ) ) of the 2nd slot RA in subframe i is defined as n PRB (i )  n~PRB (i )  N RB  
                                                                                                               PUCCH
                                                                                                                     /2 .  
8.4.2          Type 2 PUSCH Hopping
In PUSCH hopping type 2 the set of physical resource blocks to be used for transmission in slot ns is given by the
scheduling grant together with a predefined pattern according to [3] section 5.3.4..

                            Table 8.4-2: PDCCH DCI Format 0 Hopping Bit Definition

  System BW             Number of            Information in                                       n~PRB (i )
     N UL
       RB              Hopping bits           hopping bits


      6 – 49                  1
                                                     0
                                                                            
                                                                              
                                                                             RB          
                                                                             N PUSCH / 2  n~ S1 (i )  mod N PUSCH ,
                                                                                              PRB      
                                                                                                       
                                                                                                               RB

                                                     1                                Type 2 PUSCH Hopping

                                                    00
                                                                             
                                                                                          
                                                                              N PUSCH / 4  n~ S1 (i )  mod N PUSCH
                                                                              RB              PRB      
                                                                                                        
                                                                                                                RB



    50 – 110                  2
                                                    01                     
                                                                           
                                                                                  
                                                                                 RB           
                                                                             N PUSCH / 4  n~ S1 (i )  mod N PUSCH
                                                                                               PRB      
                                                                                                        
                                                                                                                RB


                                                    10
                                                                             
                                                                                          
                                                                              N PUSCH / 2  n~ S1 (i )  mod N PUSCH
                                                                              RB              PRB      
                                                                                                        
                                                                                                                RB

                                                    11                                Type 2 PUSCH Hopping




8.5            UE Reference Symbol procedure
If UL sequence hopping is configured in the cell, it applies to all reference symbols (SRS, PUSCH and PUCCH RS).




8.6            Modulation order, redundancy version and transport block
               size determination
To determine the modulation order, redundancy version and transport block size for the physical uplink shared channel,
the UE shall first

   − read the 5-bit “modulation and coding scheme and redundancy version” field ( I MCS ) in the DCI, and

   − check the “CQI request” bit in DCI, and

   − compute the total number of allocated PRBs ( N PRB ) based on the procedure defined in Section 8.1.


8.6.1          Modulation order and redundancy version determination
For 0  I MCS  28 , the modulation order ( Q m ) is determined as follows:

   − If the UE is capable of supporting 64QAM in PUSCH and has not been configured by higher layers to transmit
     only QPSK and 16QAM, the modulation order is given by Q m' in Table 8.6.1-1.




                                                             3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 40 of 46

Release 8                                                    39                            3GPP TS 36.213 V8.3.0 (2008-05)


   − If the UE is not capable of supporting 64QAM in PUSCH or has been configured by higher layers to transmit
     only QPSK and 16QAM, Q m' is first read from Table 8.6.1-1. The modulation order is set to Qm  min(4, Qm' ) .

   − If the UE is to transmit the PUSCH in bundled mode and N PRB  [?] [and I TBS  ? ], the modulation order is set
     to Q m  2 .

For 29  I MCS  31 , the modulation order is assumed to be as determined from DCI transported in the initial PDCCH
for the same transport block using 0  I MCS  28 except for the following case. If I MCS  29 , the “CQI request” bit in
DCI format 0 is set and N PRB  [2  4] , the modulation order is set to Q m  [2] .

The UE shall use I MCS and Table 8.6.1-1 to determine the redundancy version (rvidx) to use in the physical uplink shared
channel.

              Table 8.6.1-1: Modulation, TBS index and redundancy version table for PUSCH

                            MCS Index          Modulation             TBS        Redundancy
                              I MCS             Order                Index         Version
                                                  Q m'                I TBS         rvidx
                                  0                  2                 0               0
                                  1                  2                 1               0
                                  2                  2                 2               0
                                  3                  2                 3               0
                                  4                  2                 4               0
                                  5                  2                 5               0
                                  6                  2                 6               0
                                  7                  2                 7               0
                                  8                  2                 8               0
                                  9                  2                 9               0
                                 10                  2                 10              0
                                 11                  4                 10              0
                                 12                  4                 11              0
                                 13                  4                 12              0
                                 14                  4                 13              0
                                 15                  4                 14              0
                                 16                  4                 15              0
                                 17                  4                 16              0
                                 18                  4                 17              0
                                 19                  4                 18              0
                                 20                  4                 19              0
                                 21                  6                 19              0
                                 22                  6                 20              0
                                 23                  6                 21              0
                                 24                  6                 22              0
                                 25                  6                 23              0
                                 26                  6                 24              0
                                 27                  6                 25              0
                                 28                  6                 26              0
                                 29                                                    1
                                 30                      reserved                      2
                                 31                                                    3



8.6.2         Transport block size determination
For 0  I MCS  28 , the UE shall first determine the TBS index ( I TBS ) using I MCS and Table 8.6.1-1. The UE shall then
follow the procedure in Section 7.1.7.2.1 to determine the transport block size.



                                                           3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 41 of 46

Release 8                                                       40                        3GPP TS 36.213 V8.3.0 (2008-05)


For 29  I MCS  31 , the transport block size is assumed to be as determined from DCI transported in the initial PDCCH
for the same transport block using 0  I MCS  28 except for the following case. If I MCS  29 , the “CQI request” bit in
DCI format 0 is set and N PRB  [2  4] , then there is no transport block for the UL-SCH and only the control
information feedback for the current PUSCH reporting mode is transmitted by the UE.




8.7           UE Transmit Antenna Selection
UE transmit antenna selection when configured is only applicable with DCI Format 0 and FDD.




9             Physical downlink control channel procedures

9.1           UE procedure for determining physical downlink control
              channel assignment
9.1.1         PDCCH Assignment Procedure


The control region consists of a set of CCEs, numbered from 0 to N CCE ,k  1 according to Section 6.8.2 in [3], where
N CCE ,k is the total number of CCEs in the control region of subframe k . The UE shall monitor a set of PDCCH
candidates for control information in every non-DRX subframe, where monitoring implies attempting to decode each of
the PDCCHs in the set according to all the monitored DCI formats. The UE is not required to decode control
information on a PDCCH if the channel-code rate is larger than 3/4, where channel-code rate is defined as number of
downlink control information bits (including RNTI) divided by the number of physical channel bits on the PDCCH.

The set of PDCCH candidates to monitor are defined in terms of search spaces, where a search space S k( L ) at
aggregation level L  1,2,4,8 is defined by a contiguous set of CCEs given by

                                                    ( Z k( L )  i ) mod N CCE,k

where Z k( L ) defines the start of the search space, i  0,1,..., M ( L )  L  1 and M (L ) is the number of PDCCHs to
monitor in the given search space.

The UE shall monitor one common search space at each of the aggregation levels 4 and 8 and one UE-specific search
space at each of the aggregation levels 1, 2, 4, 8. The common and UE-specific search spaces may overlap.

The aggregation levels defining the search spaces and the DCI formats that the UE shall monitor the respective search
spaces are listed in Table 9.1.1-1. The notation 3/3A implies that the UE shall monitor DCI formats 3 or 3A as
determined by the configuration. The DCI formats that the UE shall monitor in the UE specific search spaces is a subset
of those listed in Table 9.1.1-1 and depend on the configured transmission mode as defined in Section 7.1.




                                                              3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 42 of 46

Release 8                                                       41                              3GPP TS 36.213 V8.3.0 (2008-05)


                              Table 9.1.1-1: PDCCH candidates monitored by a UE.

                             Search space S k
                                                (L )                              Number of PDCCH            DCI formats
                                                                                                    (L )
                                                                                   candidates M
         Type        Aggregation level L               Size [in CCEs]
                              1                                6                            6
          UE-                 2                               12                            6
                                                                                                           0, 1, 1A,1B, 2
        specific              4                                8                            2
                              8                               16                            2
                              4                               16                            4
       Common                                                                                              0, 1A, 1C, 3/3A
                              8                               16                            2



For the common search spaces, the starting location Z k( L ) is set to 0 for the two aggregation levels L  4 and L  8 .

For the UE-specific search space S k(L ) at aggregation level L , the starting location Z k(L ) is defined by

                                                Z k( L )  L  Yk mod N CCE ,k L 
                                               Yk   A  Yk 1  mod D

where Y1  nRNTI  0 , A  39827 and D  65537 .




9.1.2         PHICH Assignment Procedure
For scheduled PUSCH transmissions in subframe n, a UE shall determine the corresponding PHICH resource in
subframe n+ kPHICH, where kPHICH is always 4 for FDD and is given in table 9.1.2-1 for TDD.

                                              Table 9.1.2-1: kPHICH for TDD
                                   TDD UL/DL                   UL subframe index n
                                  Configuration
                                                       0   1    2    3    4   5    6    7   8   9

                                          0                     4    7    6             4   7   6

                                          1                     4    6                  4   6

                                          2                     6                       6

                                          3                     6    6    6

                                          4                     6    6

                                          5                     6

                                          6                     4    6    6             4   7



The PHICH resource is determined from lowest index PRB of the uplink resource allocation and the 3-bit uplink
demodulation reference symbol (DMRS) cyclic shift associated with the PUSCH transmission, both indicated in the
PDCCH with DCI format 0 granting the PUSCH transmission.


                                                      group     seq             group
The PHICH resource is identified by the index pair (n PHICH , n PHICH ) where n PHICH is the PHICH group number and
  seq
n PHICH is the orthogonal sequence index within the group as defined by:

                                group       lowest _ index                  group             group
                              n PHICH  ( I PRB _ RA        n DMRS ) mod N PHICH  I PHICH N PHICH
                                seq
                              n PHICH      lowest _ index
                                       ( I PRB _ RA
                                                               group
                                                           / N PHICH                   PHICH
                                                                      n DMRS ) mod 2 N SF



                                                               3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 43 of 46

Release 8                                                        42                           3GPP TS 36.213 V8.3.0 (2008-05)


where

                 •    nDMRS is the cyclic shift of the DMRS used in the UL transmission to which the PHICH is related.

                        PHICH
                 •    N SF    is the spreading factor size used for PHICH modulation as described in section 6.9.1 in [3].

                        lowest _ index
                 •    I PRB _ RA       is the lowest index PRB of the uplink resource allocation

                        group
                 •    N PHICH is the number of PHICH groups configured by higher layers as described in section 6.9 of
                     [3],

                                1 for TDD UL/DL configuration 0 with PUSCH transmission in subframe n  4 or 9
                 •    I PHICH  
                                0 otherwise




10               Physical uplink control channel procedures

10.1             UE procedure for determining physical uplink control
                 channel assignment
Uplink control information (UCI) in subframe n shall be transmitted

   -        on PUCCH using format 1/1a/1b or 2/2a/2b if the UE is not transmitting on PUSCH in subframe n

   -        on PUSCH if the UE is transmitting on PUSCH in subframe n

Throughout this section, subframes are numbered in monotonically increasing order; if the last subframe of a radio
frame is denoted k , the first subframe of the next radio frame is denoted k  1 .

The following combinations of uplink control information on PUCCH are supported:

   -        HARQ-ACK using PUCCH format 1a or 1b

   -        Scheduling request (SR) using PUCCH format 1

   -        HARQ-ACK and SR using PUCCH format 1a or 1b

   -        CQI using PUCCH format 2

   -        CQI and HARQ-ACK using PUCCH format

        -     2a or 2b for normal cyclic prefix

        -     2 for extended cyclic prefix


                                          (1)
For FDD, the UE shall use PUCCH resource nPUCCH for transmission of HARQ-ACK in subframe n , where

   -        for a dynamically scheduled PDSCH indicated by the detection of a corresponding PDCCH with DCI format
                                                         (1)              (1)
            1A/1/2 in subframe n  4 , the UE shall use nPUCCH  nCCE  N PUCCH , where nCCE is the number of the first
                                                                                (1)
            CCE used for transmission of the corresponding DCI assignment and N PUCCH is configured by higher layers.

   -        for a semi-persistently scheduled PDSCH transmission and where there is not a corresponding DCI detected in
                                            (1)
            subframe n  4 , the value of nPUCCH  is configured by higher layers.




                                                               3GPP
        Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 44 of 46

Release 8                                                     43                                       3GPP TS 36.213 V8.3.0 (2008-05)


                                          (1)
For TDD, the UE shall use PUCCH resource nPUCCH for transmission of HARQ-ACK in subframe n , where

    -   for dynamically scheduled PDSCH indicated by the detection of corresponding PDCCH(s) with DCI format
        1A/1/2 within subframe(s) n  k , where k  K and K (defined in Table 10.1-1) is a set of M elements
        k0 , k1 ,  k M 1  depending on the subframe n and the UL-DL configuration (defined in Table 4.2-2 in [3]),
         (1)
        nPUCCH is given by a function of the first CCE index used for transmission of the corresponding DCI format
        1A/1/2 in subframe n  km and the corresponding m, where k m is the smallest value in set                          K such that UE
        detects a DCI format 1A/1/2 in subframe n  km .

    -   for a semi-persistently scheduled PDSCH transmission and where there is not a corresponding DCI detected
                                                                                                (1)
        within subframe(s) n  k , where k  K and K is defined in Table 10.1-1, the value of nPUCCH  is configured
        by higher layers.

                Table 10.1-1: Downlink association set index                K : k 0 , k1 ,  k M 1  for TDD
                      UL-DL                                        Subframe n
                   Configuration
                                     0    1        2             3          4         5       6           7        8   9
                          0          -    -        6             -          4         -       -           6        -   4
                          1          -    -       7, 6           4          -         -       -          7, 6      4   -
                          2          -    -    8, 7, 6, 4        -          -         -       -       8, 7, 6, 4   -   -
                          3          -    -     11, 7, 6        6, 5       5, 4       -       -           -        -   -
                          4          -    -   12, 11, 8, 7   7, 6, 5, 4     -         -       -           -        -   -
                          5          -    -      TBD             -          -         -       -           -        -   -
                          6          -    -        7             7          5         -       -           7        7   -




10.2          Uplink ACK/NACK timing
For FDD, the UE shall upon detection of a PDSCH transmission in subframe n-4 intended for the UE and for which an
ACK/NACK shall be provided, transmit the ACK/NACK response in subframe n.

For TDD, the UE shall upon detection of a PDSCH transmission within subframe(s) n  k , where k  K and K is
defined in Table 10.1-1 intended for the UE and for which ACK/NACK response shall be provided, transmit the
ACK/NACK response in UL subframe n.

For TDD, the UE shall upon detection of a PDSCH transmission in subframe n intended for the UE and for which an
ACK/NACK shall be provided, transmit the ACK/NACK response in UL subframe n+k, where k depends on the
subframe n according to Table 10.2-1 for the UL-DL configurations defined in Table 4.2-2 in [3].

                              Table 10.2-1: Uplink ACK/NACK timing index k for TDD
                                Configuration                      Subframe n

                                                   0   1      2    3   4   5      6       7       8      9
                                      0            4    6     -    -   -   4      6       -       -      -
                                      1            7   6      -    -   4   7      6       -       -      4
                                      2            7    6     -    4   8   7      6       -       4     8
                                      3            4   11     -    -   -   7      6       6       5      5
                                      4           12   11     -    -   8   7      7       6       5      4
                                      5           12   11     -    9   8   7      6       5       4     13
                                      6            7    7     -    -   -   7      7       -       -     5


.

For TDD, the use of a single ACK/NACK response for providing HARQ feedback for multiple PDSCH transmissions
is supported by performing logical AND of all the corresponding individual (dynamically and semi-persistently
scheduled) PDSCH transmission ACK/NACKs. Downlink Assignment Index (DAI) denotes the minimum number of




                                                             3GPP
       Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 45 of 46

Release 8                                                44                        3GPP TS 36.213 V8.3.0 (2008-05)


dynamic downlink assignment(s) transmitted to the corresponding UE within all the subframe(s) n  k , where k  K ,
and it can be updated from subframe to subframe. If the value of DAI in subframe n  km , where k m is the smallest
value in set K such that UE detects a DCI format 1A/1/2 in subframe n  km , does not equal to the number of
detected dynamic downlink assignment(s) within the subframe(s) n  k , where k  K , UE shall not transmit
ACK/NACK.




                                                       3GPP
      Case 6:20-cv-00541-ADA Document 46-2 Filed 03/05/21 Page 46 of 46

Release 8                                                    45                           3GPP TS 36.213 V8.3.0 (2008-05)




Annex A (informative):
Change history
                                                     Change history
Date     TSG #       TSG Doc.    CR     Rev Subject/Comment                                                   Old     New
 2006-09                                    Draft version created                                                     0.0.0
 2006-10                                    Endorsed by RAN1                                                  0.0.0   0.1.0
 2007-01                                    Inclusion of decisions from RAN1#46bis and RAN1#47                0.1.0   0.1.1
 2007-01                                    Endorsed by RAN1                                                  0.1.1   0.2.0
 2007-02                                    Inclusion of decisions from RAN1#47bis                            0.2.0   0.2.1
 2007-02                                    Endorsed by RAN1                                                  0.2.1   0.3.0
 2007-02                                    Editor’s version including decisions from RAN1#48 & RAN1#47bis    0.3.0   0.3.1
 2007-03                                    Updated Editor’s version                                          0.3.1   0.3.2
 2007-03 RAN#35      RP-070171              For information at RAN#35                                         0.3.2   1.0.0
 2007-03                                    Random access text modified to better reflect RAN1 scope          1.0.0   1.0.1
 2007-03                                    Updated Editor’s version                                          1.0.1   1.0.2
 2007-03                                    Endorsed by RAN1                                                  1.0.2   1.1.0
 2007-05                                    Updated Editor’s version                                          1.1.0   1.1.1
 2007-05                                    Updated Editor’s version                                          1.1.1   1.1.2
 2007-05                                    Endorsed by RAN1                                                  1.1.2   1.2.0
 2007-08                                    Updated Editor’s version                                          1.2.0   1.2.1
 2007-08                                    Updated Editor’s version – uplink power control from RAN1#49bis   1.2.1   1.2.2
 2007-08                                    Endorsed by RAN1                                                  1.2.2   1.3.0
 2007-09                                    Updated Editor’s version reflecting RAN#50 decisions              1.3.0   1.3.1
 2007-09                                    Updated Editor’s version reflecting comments                      1.3.1   1.3.2
 2007-09                                    Updated Editor’s version reflecting further comments              1.3.2   1.3.3
 2007-09                                    Updated Editor’s version reflecting further comments              1.3.3   1.3.4
 2007-09                                    Updated Edtior’s version reflecting further comments              1.3.4   1.3.5
 2007-09 RAN#37      RP-070731              Endorsed by RAN1                                                  1.3.5   2.0.0
 2007-09 RAN#37      RP-070737              For approval at RAN#37                                            2.0.0   2.1.0
12/09/07 RAN_37      RP-070737     -     - Approved version                                                   2.1.0   8.0.0
28/11/07 RAN_38      RP-070949   0001    2 Update of 36.213                                                   8.0.0   8.1.0
05/03/08 RAN_39      RP-080145   0002    - Update of TS36.213 according to changes listed in cover sheet      8.1.0   8.2.0
28/05/08 RAN_40      RP-080434   0003    1 PUCCH timing and other formatting and typo corrections             8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0006    1 PUCCH power control for non-unicast information                    8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0008    - UE ACK/NACK Procedure                                              8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0009    - UL ACK/NACK timing for TDD                                         8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0010    - Specification of UL control channel assignment                     8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0011    - Precoding Matrix for 2Tx Open-loop SM                              8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0012    - Clarifications on UE selected CQI reports                          8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0013    1 UL HARQ Operation and Timing                                       8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0014    - SRS power control                                                  8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0015    1 Correction of UE PUSCH frequency hopping procedure                 8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0017    4 Blind PDCCH decoding                                               8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0019    1 Tx Mode vs DCI format is clarified                                 8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0020    - Resource allocation for distributed VRB                            8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0021    2 Power Headroom                                                     8.2.0   8.3.0
28/05/08 RAN_40      RP-080434   0022    - Clarification for RI reporting in PUCCH and PUSCH reporting        8.2.0   8.3.0
                                            modes
28/05/08    RAN_40   RP-080434   0025    - Correction of the description of PUSCH power control for TDD       8.2.0   8.3.0
28/05/08    RAN_40   RP-080434   0026    - UL ACK/NACK procedure for TDD                                      8.2.0   8.3.0
28/05/08    RAN_40   RP-080434   0027    - Indication of radio problem detection                              8.2.0   8.3.0
28/05/08    RAN_40   RP-080434   0028    - Definition of Relative Narrowband TX Power Indicator               8.2.0   8.3.0
28/05/08    RAN_40   RP-080434   0029    - Calculation of ΔTF(i) for UL-PC                                    8.2.0   8.3.0
28/05/08    RAN_40   RP-080434   0030    - CQI reference and set S definition, CQI mode removal, and          8.2.0   8.3.0
                                            Miscellanious
28/05/08    RAN_40   RP-080434   0031    - Modulation order and TBS determination for PDSCH and PUSCH         8.2.0   8.3.0
28/05/08    RAN_40   RP-080434   0032    - On Sounding RS                                                     8.2.0   8.3.0
28/05/08    RAN_40   RP-080426   0033    - Multiplexing of rank and CQI/PMI reports on PUCCH                  8.2.0   8.3.0
28/05/08    RAN_40   RP-080466   0034    - Timing advance command responding time                             8.2.0   8.3.0




                                                           3GPP
